             Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 1 of 72



                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                                    )
    In re:                                                          )   Chapter 11
                                                                    )
    MCDERMOTT INTERNATIONAL, INC., et al.,1                         )   Case No. 20-30336 (DRJ)
                                                                    )
                             Debtors.                               )   (Joint Administration Requested)
                                                                    )
                                                                    )   Re: Docket No. __

             ORDER (I) SCHEDULING A COMBINED DISCLOSURE
             STATEMENT APPROVAL AND PLAN CONFIRMATION
            HEARING, (II) ESTABLISHING PLAN AND DISCLOSURE
      STATEMENT OBJECTION AND REPLY DEADLINES AND RELATED
    PROCEDURES, (III) APPROVING THE FORM AND MANNER OF NOTICE
OF COMMENCEMENT, (IV) APPROVING THE RIGHTS OFFERING PROCEDURES
  AND RELATED MATERIALS, (V) WAIVING THE REQUIREMENT THAT THE
    U.S. TRUSTEE CONVENE A MEETING OF CREDITORS, (VI) WAIVING THE
 REQUIREMENT THAT THE DEBTORS FILE SCHEDULES AND STATEMENTS,
 (IX) APPROVING THE FORM AND MANNER OF NOTICE OF BID DEADLINES
          AND AN AUCTION, AND (VII) GRANTING RELATED RELIEF

             Upon the emergency motion (the “Motion”)2 of the above-captioned debtors and debtors

in possession (collectively, the “Debtors”) for entry of an order (this “Order”): (a) approving the

Confirmation Schedule; (b) approving the form and manner of notice of commencement of these

chapter 11 cases and the Combined Hearing (the “Combined Notice”); (c) directing that the U.S.

Trustee not convene a Creditors’ Meeting under section 341(e) of the Bankruptcy Code, all as

more fully set forth in the Motion; (d) waiving the requirement that the Debtors file statements of

financial affairs and schedules of assets and liabilities, provided that the Plan is confirmed within



1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      proposed claims and noticing agent at https://cases.primeclerk.com/McDermott. The location of Debtor
      McDermott International, Inc.’s principal place of business and the Debtors’ service address in these chapter 11
      cases is 757 North Eldridge Parkway, Houston, Texas 77079.

2
      Capitalized terms used but not otherwise defined herein have the meanings given to them in the Motion.
       Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 2 of 72



75 days of the Petition Date; (e) approving form of notice of the Sale Dates and Deadlines; and

(f) approving the Rights Offering Procedures; and upon the First Day Declarations; and this Court

having jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the Amended Standing

Order; this Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2);

and this Court having found that it may enter a final order consistent with Article III of the United

States Constitution; and this Court having found that venue of this proceeding and the Motion in

this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that

the relief requested in the Motion is in the best interests of the Debtors’ estates, their creditors, and

other parties in interest; and this Court having found that the Debtors’ notice of the Motion and

opportunity for a hearing on the Motion were appropriate under the circumstances under the

circumstances and no other notice need be provided; and this Court having reviewed the Motion

and having heard the statements in support of the relief requested therein at a hearing before this

Court (the “Hearing”); and this Court having determined that the legal and factual bases set forth

in the Motion and at the Hearing establish just cause for the relief granted herein; and upon all of

the proceedings had before this Court; and after due deliberation and sufficient cause appearing

therefor, it is HEREBY ORDERED THAT:

        1.      The Combined Hearing, at which time this Court will consider, among other things,

the adequacy of the Disclosure Statement, confirmation of the Plan, and approval of the Sale, shall

be held on Friday, March 13, 2020, at [____] a./p.m., prevailing Central Time.

        2.      Any objections to adequacy of the Disclosure Statement and confirmation of the

Plan shall be filed on or before Sunday, March 1, 2020, at 4:00 p.m., prevailing Central Time.

        3.      Any brief in support of confirmation of the Plan and reply to any objections shall

be filed on or before Monday, March 9, 2020, at 4:00 p.m., prevailing Central Time.
       Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 3 of 72



       4.        Any objections to the Disclosure Statement or confirmation of the Plan must:

                 a.     be in writing;

                 b.     comply with the Bankruptcy Rules and the Local Rules;

                 c.     state the name and address of the objecting party and the amount and nature
                        of the claim or interest beneficially owned by such entity;

                 d.     state with particularity the legal and factual basis for such objections, and,
                        if practicable, a proposed modification to the Plan that would resolve such
                        objections; and

                 e.     be filed with this Court with proof of service thereof and served upon the
                        Notice Parties so as to be actually received by the Objection Deadline.

       5.        Any objections not satisfying the requirements of this Order shall not be considered

and shall be overruled.

       6.        The form of the Combined Notice, substantially in the form attached hereto as

Exhibit 1 and the Publication Notice, substantially in the form attached hereto as Exhibit 2, and

service thereof, comply with the requirements of the Bankruptcy Code, the Bankruptcy Rules, and

the Bankruptcy Local Rules and are approved.

       7.        The Debtors are authorized to enter into transactions to cause the Publication Notice

to be published in the New York Times and the Houston Chronicle within seven business days

following entry of this Order, or as soon as reasonably practicable thereafter, and to make

reasonable payments required for such publication. The Publication Notice, together with the

Combined Notice provided for in the Motion, is deemed to be sufficient and appropriate under the

circumstances.

       8.        The U.S. Trustee need not and shall not convene a meeting of creditors or equity

Holders pursuant to section 341(e) of the Bankruptcy Code unless the Plan is not confirmed on or

before 75 days following the Petition Date, without prejudice to the Debtors’ right to request

further extension thereof.
        Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 4 of 72



         9.        Cause exists to extend the time by which the Debtors must file the Schedules and

 SOFAs until 75 days following the Petition Date without prejudice to the Debtors’ rights to request

 further extensions thereof.

        10.        The Rights Offering Procedures attached hereto as Exhibit 3 are approved.

        11.        The form of the Subscription Agreement attached hereto as Exhibit 4A is approved.

        12.        The form of the Subscription Form attached hereto as Exhibit 4B is approved.

        13.        The Debtors may modify the Rights Offering Procedures or adopt any additional

detailed procedures, consistent with the provisions of the Rights Offering Procedures, to effectuate

the Rights Offering and to issue the Rights Offering Shares.

        14.        The following dates and deadlines regarding the Rights Offering are hereby

established, subject to the right of the Debtors to modify the following dates:

                 i.       Rights Offering Record Date: Friday, January 17, 2020, as the record date
                          for determining holders entitled to participate in the Rights Offering (the
                          “Rights Offering Record Date”);

               ii.        Subscription Commencement Date: Friday, January 24, 2020, as the start
                          of the subscription period; and

               iii.       Subscription Expiration Deadline: Wednesday, February 19, 2020, at
                          4:00 p.m. Central Time, as the Subscription Expiration Deadline.

        15.        The Auction Notice, substantially in the form attached hereto as Exhibit 5, is

hereby approved. As soon as practicable after entry of this Order, the Debtors shall serve the

Auction Notice upon the Notice Parties. In addition, as soon as practicable after entry of this Order,

the Debtors will publish the Auction Notice, with any modifications necessary for ease of

publication, in The New York Times (National Edition) to provide notice to any other potential

interested parties.

         16.       Notwithstanding the relief granted in this Order, nothing in this Order, or any action

 taken in accordance herewith, shall be deemed: (a) an admission as to the validity of any
       Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 5 of 72



prepetition claim against a Debtor entity; (b) a waiver of the Debtors’ or any other party in

interest’s rights to dispute any prepetition claim on any grounds; (c) a promise or requirement to

pay any prepetition claim; (d) an implication or admission that any particular claim is of a type

specified or defined in the Motion or any order granting the relief requested by this Motion; (e) a

request or authorization to assume any prepetition agreement, contract, or lease pursuant to section

365 of the Bankruptcy Code; or (f) a waiver of the Debtors’ or any other party in interest’s rights

under the Bankruptcy Code or any other applicable law.

       17.     Notice of the Motion satisfies the requirements of Bankruptcy Rule 6004(a).

       18.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       19.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

       20.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

 Houston, Texas
 Dated: ___________, 2020

                                                   DAVID R. JONES
                                                   UNITED STATES BANKRUPTCY JUDGE
Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 6 of 72



                            EXHIBIT 1

                         Combined Notice
        Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 7 of 72




                                         Dated as of January [●], 2020

Subject: Announcement of Restructuring Support Agreement, Summary of Plan of Reorganization,
Information Regarding Key Dates and Certain Other Matters.

To Whom It May Concern:

         On Tuesday, January 21, 2020, after engaging in extensive, arm’s-length, good-faith negotiations,
McDermott International, Inc. and certain of its affiliates and subsidiaries (collectively, “McDermott” or
the “Company”)1 and more than 86% of the Debtors’ prepetition letter of credit institutions, 85% of the
Debtors’ prepetition revolving lenders, 74% of the Debtors’ prepetition term lenders, and 67% of the
Debtors’ prepetition senior note holders (collectively, the “Consenting Stakeholders”) entered into a
restructuring support agreement (the “Restructuring Support Agreement”) that contemplates a
comprehensive balance sheet restructuring to be implemented through a prepackaged chapter 11 plan
(as may be amended, modified, or supplemented from time to time and including all exhibits or supplements
thereto, the “Plan”). 2 The parties to the Restructuring Support Agreement include, among others:
(i) McDermott, represented by Kirkland & Ellis LLP and Jackson Walker L.L.P., (ii) an ad hoc group of
holders of Term Lenders and Superpriority Term Lenders, represented by Davis Polk & Wardwell LLP
(the “Term Lender Ad Hoc Group”), (iii) an ad hoc group of 2021 LC Lenders, represented by Latham &
Watkins LLP (the “2021 LC Lenders”), (iv) an ad hoc group of 2023 LC Lenders, Revolving Lenders, Cash
Secured LC Issuers, and Superpriority LC Lenders, represented by Linklaters LLP, and (v) two ad hoc
group of holders of Senior Notes, represented by Brown Rudnick LLP and Paul, Weiss, Rifkind, Wharton
& Garrison LLP, respectively.

         The transactions described in and contemplated by the RSA, Plan, and Disclosure Statement, and
provide for, among other things: (a) an aggregate $2.81 billion debtor in possession financing package
provided by the Debtors’ senior secured lenders, which includes $1.2 billion in new secured term loans,
$543 million in incremental letter of credit capacity, and the “roll up” of the $800 million in superpriority
term loans and $200 million in superpriority letters of credit; (b) an agreement by the Debtors’ senior
secured term lenders to substantially equitize more than $3 billion in funded debt in exchange for 94% of
the equity in the Reorganized Debtors and $500 million in take back senior secured term loans;
(c) commitments from the Debtors’ letter of credit issuing banks to (i) allow for the renewal of existing
letters of credit (on existing terms) during these chapter 11 cases, (ii) provide the incremental letter of credit
capacity under the DIP Facility, and (iii) provide for an aggregate of up to $2.44 billion in letter of credit
capacity to support the Debtors’ go-forward business on emergence from chapter 11 under three senior
secured exit letter of credit facilities; (d) the sale of the Lummus Technology Business for at least $2.725

1
    A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
    proposed claims and noticing agent at https://cases.primeclerk.com/McDermott. The location of Debtor
    McDermott International, Inc.’s principal place of business and the Debtors’ service address in these chapter 11
    cases is 757 North Eldridge Parkway, Houston, Texas 77079.

2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Plan.
    The Plan is attached as Exhibit A to, and described in greater detail in, the Disclosure Statement for the Joint
    Chapter 11 Plan of Reorganization of McDermott International, Inc. and Its Debtor Affiliates (as may be
    amended, modified, or supplemented from time to time including all exhibits or supplements thereto,
    the “Disclosure Statement”).
            Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 8 of 72



billion, as set forth in the stalking horse purchase agreement entered into by the Debtors and The Chatterjee
Group and Rhone Capital as stalking horse purchaser prior to the Petition Date, the proceeds of which will
be used to (a) fund a minimum $820 million cash balance to support the Debtors’ go-forward business and
(b) repay the funded obligations under the DIP Facility; (e) recovery for unsecured bondholders in form of
6% of the equity in the Reorganized Debtors and certain warrants (convertible into up to 20% of the equity
in the Reorganized Debtors on a fully diluted basis); (f) repayment in full or reinstatement of all unsecured
trade claims; (g) assumption of all project-related executory contracts (in some instances, as amended
pursuant to agreement between the Debtors and the applicable customers); (h) reinstatement and
assumption of unsecured bi-lateral facility letter of credit obligations and surety obligations; (i) payment in
full in cash of all administrative and priority claims; and (j) cancellation of all existing preferred and
common equity interests. Importantly, the Plan provides for the satisfaction of all trade, customer,
employee, and other non-funded debt claims in full, in the ordinary course of business. McDermott
will continue to operate in the normal course and its business operations will not be disrupted by the
restructuring process. McDermott continues to have adequate liquidity to meet its financial obligations to
vendors, suppliers, and employees, and expects to continue making payments to these parties without
interruption.

         This notice sets forth information regarding the Plan and the treatment of Claims and Interests
thereunder, key dates and deadlines regarding the Plan and the Disclosure Statement, and certain other
relevant information. Any information set forth herein is qualified in its entirety by the terms of the Plan.
In the event of any inconsistency or conflict between this summary and the terms of the Plan, the terms of
the Plan shall control and govern.
                                         Key Terms of the Plan3

            The Plan, provides, among other things, that upon emergence:

                                         SUMMARY OF EXPECTED RECOVERIES

                                                                                            Projected
                                                                                            Amount of       Projected
               Claim/Equity                                                                 Claims (in   Recovery Under
    Class        Interest                 Treatment of Claim/Equity Interest                 millions)      the Plan4
                                  On the Plan Effective Date, each holder of an Allowed       TBD             100%
                                  Other Secured Claim shall receive, at the option of the
                                  applicable Debtor: (a) payment in full in Cash of its
                                  Allowed Other Secured Claim; (b) the collateral
               Other Secured
     1                            securing its Allowed Other Secured Claim;
                  Claims
                                  (c) Reinstatement of its Allowed Other Secured Claim;
                                  or (d) such other treatment that renders its Allowed
                                  Other Secured Claim Unimpaired in accordance with
                                  section 1124 of the Bankruptcy Code.
                                  On the Plan Effective Date, each holder of an Allowed       TBD             100%
               Other Priority
     2                            Other Priority Claim shall receive payment in full in
                  Claims
                                  Cash.
     3        Other Prepetition   On the Plan Effective Date, each Allowed Other              $105            100%


3
      This summary is qualified in its entirety by the terms of the Plan. In the event of any inconsistency or conflict
      between this summary and the terms of the Plan, the terms of the Plan shall control and govern.

4
      Projected recoveries under the Plan assume that no distributable proceeds will result from the Rights Offering (as
      defined herein) and that no Technology Business Sale Proceeds will be available for distributions to holders of
      Prepetition Funded Secured Claims.


                                                               2
            Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 9 of 72




                                          SUMMARY OF EXPECTED RECOVERIES

                                                                                              Projected
                                                                                              Amount of       Projected
               Claim/Equity                                                                   Claims (in   Recovery Under
    Class         Interest                  Treatment of Claim/Equity Interest                 millions)      the Plan4
              Financing Claims     Prepetition Financing Claim shall be Reinstated.
              Bilateral Facility   On the Plan Effective Date, each Allowed Bilateral           $1,154         100%
     4
                   Claims          Facility Claim shall be Reinstated.
                                   On the Plan Effective Date, each holder of an Allowed        $229           100%
                                   2021 Letter of Credit Claim shall receive: (a) with
                                   respect to any 2021 Letter of Credit Claims on account
                                   of unfunded 2021 Letters of Credit, participation in the
                                   Roll-Off LC Exit Facility in an amount equal to each
                                   such holder’s Allowed 2021 Letter of Credit Claim,
               2021 Letter of      (b) with respect to any 2021 Letter of Credit Claims on
     5
               Credit Claims       account of funded 2021 Letters of Credit, its Secured
                                   Creditor Pro Rata Share of the Secured Creditor
                                   Funded Debt Distribution, and (c) payment in full in
                                   Cash of any amounts accrued and unpaid, as of the
                                   Petition Date, due to such holder of an Allowed 2021
                                   Letter of Credit Claim pursuant to Section 2.15 of the
                                   2021 LC Agreement.
                                   On the Plan Effective Date, each holder of an Allowed        $1,259         100%
                                   2023 Letter of Credit Claim shall receive: (a) with
                                   respect to any 2023 Letter of Credit Claims on account
                                   of unfunded 2023 Letters of Credit, participation in the
                                   Roll-Off LC Exit Facility in an amount equal to each
                                   such holder’s Allowed 2023 Letter of Credit Claim,
               2023 Letter of      (b) with respect to any 2023 Letter of Credit Claims on
     6A
               Credit Claims       account of funded 2023 Letters of Credit, its Secured
                                   Creditor Pro Rata Share of the Secured Creditor
                                   Funded Debt Distribution, and (c) payment in full in
                                   Cash of any amounts accrued and unpaid, as of the
                                   Petition Date, due to such holder of an Allowed 2023
                                   Letter of Credit Claim pursuant to Section 2.15 of the
                                   Credit Agreement.
                                                                                                $998               5
                                   On the Plan Effective Date, each holder of an Allowed                       84%
                                   Revolving LC Claim shall receive: (a) with respect to
                                   any Revolving Credit Claims on account of unfunded
                                   Revolving LCs, participation in the Roll-Off LC Exit
                                   Facility in an amount equal to each such holder’s
                                   Allowed Revolving Credit Claim, and (b) with respect
              Revolving Credit     to any Revolving Credit Claims on account of
     6B
                  Claims           (i) Revolving Loans or (ii) funded Revolving LCs, its
                                   Secured Creditor Pro Rata Share of the Secured
                                   Creditor Funded Debt Distribution, and (c) payment in
                                   full in Cash of any amounts accrued and unpaid, as of
                                   the Petition Date, due to such holder of an Allowed
                                   Revolving Credit Claim pursuant to Section 2.15 of the
                                   Credit Agreement.




5
      The projected recovery under the Plan for Class 6B Revolving Credit Claims only accounts for funded Revolving
      Credit Claims.


                                                                 3
        Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 10 of 72




                                      SUMMARY OF EXPECTED RECOVERIES

                                                                                           Projected
                                                                                           Amount of       Projected
            Claim/Equity                                                                   Claims (in   Recovery Under
Class         Interest                Treatment of Claim/Equity Interest                    millions)      the Plan4
                              On the Plan Effective Date, each holder of an Allowed          $2,229          84%
                              Term Loan Claim shall receive its Secured Creditor Pro
 6C       Term Loan Claims
                              Rata Share of the Secured Creditor Funded Debt
                              Distribution.
                              On the Plan Effective Date, each holder of an Allowed           $50            84%
                              Credit Agreement Hedging Claim that remains unpaid
          Credit Agreement    as of the Effective Date shall receive for any Allowed
 6D
          Hedging Claims      Credit Agreement Hedging Claims such holder’s
                              Secured Creditor Pro Rata Share of the Secured
                              Creditor Funded Debt Distribution.
                              On the Plan Effective Date, each holder of an Allowed          $305           100%
                              Cash Secured Letter of Credit Claim outstanding as of
                              such date shall: (a) be deemed to reissue its Cash
                              Secured Letters of Credit under the Cash Secured LC
            Cash Secured      Exit Facility which shall be secured by the same cash
 7         Letter of Credit   collateral which secured the Cash Secured Letters of
               Claims         Credit prior to the Petition Date, and (b) payment in full
                              in Cash of any amounts accrued and unpaid, as of the
                              Petition Date, due to such holder of an Allowed Cash
                              Secured Letter of Credit Claim pursuant to Section 2.15
                              of the Credit Agreement.
                                                                                             $102           100%
                              On the Plan Effective Date, each holder of an Allowed
                              Lloyds Letter of Credit Claim shall receive: (a) with
                              respect to any Lloyds Letter of Credit Claims on
                              account of unfunded Lloyds Letters of Credit,
                              participation in the Roll-Off LC Exit Facility in amount
                              equal to such Allowed Lloyds Letter of Credit Claim,
           Lloyds Letter of   (b) with respect to any Lloyds Letter of Credit Claims
 8
            Credit Claims     on account of funded Lloyds Letters of Credit, its
                              Secured Creditor Pro Rata Share of the Secured
                              Creditor Funded Debt Distribution, and (c) payment in
                              full in Cash of any amounts accrued and unpaid, as of
                              the Petition Date, due to such holder of an Allowed
                              Lloyds Letter of Credit Claim pursuant to Section 2(b)
                              of the Lloyds Letter of Credit Agreement.

                                                                                             $1,402          19%
                              On the Plan Effective Date, each holder of an Allowed
                              Senior Notes Claim shall receive its pro rata share
                              of: (a) 6% of the New Common Stock, plus additional
            Senior Notes      shares of New Common Stock as a result of the
 9            Claims          Prepetition Funded Secured Claims Excess Cash
                              Adjustment, subject to dilution on account of the New
                              Warrants and the Management Incentive Plan; and
                              (b) the New Warrants.

                                                                                             TBD            100%
                              On the Plan Effective Date, each holder of an Allowed
          General Unsecured   General Unsecured Claim shall receive, at the option of
 10
               Claims         the applicable Debtor, payment in full in Cash or
                              Reinstatement.




                                                             4
          Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 11 of 72




                                          SUMMARY OF EXPECTED RECOVERIES

                                                                                                 Projected
                                                                                                 Amount of           Projected
              Claim/Equity                                                                       Claims (in       Recovery Under
  Class         Interest                    Treatment of Claim/Equity Interest                    millions)          the Plan4
                                                                                                    N/A               0–100%
                                  On the Plan Effective Date, each Allowed
                                  Intercompany Claim shall be, at the option of the
                                  applicable Debtor, (with the consent of the Required
                                  Consenting      Lenders)       either:     (a) Reinstated,
              Intercompany
   11                             (b) canceled, released, and extinguished, and will be of
                  Claims
                                  no further force or effect, or (c) otherwise addressed at
                                  the option of each applicable Debtor such that holders
                                  of Intercompany Claims will not receive any
                                  distribution on account of such Intercompany Claims.

                                                                                                     N/A              0–100%
                                  On the Plan Effective Date, each Existing Equity
                                  Interests Other Than in McDermott shall be, at the
                                  option of the applicable Debtor, either: (a) Reinstated,
             Existing Equity
                                  (b) canceled, released, and extinguished, and will be of
             Interests Other
   12                             no further force or effect, or (c) otherwise addressed at
                 Than in
                                  the option of each applicable Debtor such that holders
               McDermott
                                  of Existing Equity Interests Other Than in McDermott
                                  will not receive any distribution on account of such
                                  Existing Equity Interests Other Than in McDermott.

                                                                                                     N/A                0%
                                  On the Plan Effective Date, holders of Existing
            Existing Preferred    Preferred Equity Interests will not receive any
   13       Equity Interests in   distribution on account of such Interests, which will be
               McDermott          canceled, released, and extinguished as of the Effective
                                  Date, and will be of no further force or effect.

                                                                                                     N/A                0%
                                  On the Plan Effective Date, holders of Existing
            Existing Common       Common Equity Interests will not receive any
   14       Equity Interests in   distribution on account of such Interests, which will be
               McDermott          canceled, released, and extinguished as of the Effective
                                  Date, and will be of no further force or effect.


        The following chart summarizes the classification of Claims and Interests set forth in the Plan and
indicates whether each such class is entitled to vote on the Plan:

 Class       Claims and Interests                              Status             Voting Rights
 Class 1     Other Secured Claims                              Unimpaired         Not Entitled to Vote (Presumed to Accept)

 Class 2     Other Priority Claims                             Unimpaired         Not Entitled to Vote (Presumed to Accept)

 Class 3     Other Prepetition Financing Claims                Unimpaired         Not Entitled to Vote (Presumed to Accept)

 Class 4     Bilateral Facility Claims                         Unimpaired         Not Entitled to Vote (Presumed to Accept)

 Class 5     2021 Letter of Credit Claims                      Impaired           Entitled to Vote

 Class 6A    2023 Letter of Credit Claims                      Impaired           Entitled to Vote

 Class 6B    Revolving Credit Claims                           Impaired           Entitled to Vote


                                                                 5
       Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 12 of 72




 Class 6C   Term Loan Claims                          Impaired       Entitled to Vote

 Class 6D   Credit Agreement Hedging Claims           Impaired       Entitled to Vote

 Class 7    Cash Secured Letter of Credit Claims      Impaired       Entitled to Vote

 Class 8    Lloyds Letter of Credit Claims            Impaired       Entitled to Vote

 Class 9    Senior Notes Claims                       Impaired       Entitled to Vote

 Class 10   General Unsecured Claims                  Unimpaired     Not Entitled to Vote (Presumed to Accept)

                                                      Unimpaired /   Not Entitled to Vote (Presumed to Accept or
 Class 11   Intercompany Claims
                                                      Impaired       Deemed to Reject)

            Existing Equity Interests Other Than in   Unimpaired /   Not Entitled to Vote (Presumed to Accept or
 Class 12
            McDermott                                 Impaired       Deemed to Reject)

            Existing Preferred Equity Interests in    Impaired       Not Entitled to Vote (Deemed to Reject)
 Class 13
            McDermott

            Existing Common Equity Interests in       Impaired       Not Entitled to Vote (Deemed to Reject)
 Class 14
            McDermott


         The following ballots shall not be counted in determining the acceptance or rejection of the Plan:
(a) any ballot that is illegible or contains insufficient information to permit the identification of the Holder
of the Claim; (b) any ballot not actually received by the Solicitation Agent before the Voting Deadline,
unless the Debtors determine otherwise or as permitted by the Bankruptcy Court; (c) any unsigned ballot;
(d) any ballot that does not contain an original signature; (e) any ballot that partially rejects and partially
accepts the Plan; (f) any ballot not marked to either accept or reject the Plan, or marked to both accept and
reject the Plan; (g) any simultaneously cast, inconsistent duplicate ballots, with respect to the same Claim;
and (g) any ballot superseded by a later, timely submitted valid ballot. To the extent that any discrepancy
exists between the aggregate Claims amount as indicated on a Ballot by a Holder of Claims in one or more
Voting Classes and the aggregate Claims amount as listed on the applicable lender registry for each Voting
Class in which a Holder votes Claims, the aggregate Claims amount as listed on the applicable lender
registry shall govern for tabulation purposes.

                 Key Dates and Information Regarding Confirmation of the Plan

        To implement the financial restructuring contemplated by the Restructuring Support Agreement,
the Company filed voluntary petitions for reorganization pursuant to chapter 11 of title 11 of the United
States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of
Texas (the “Court”) on Tuesday, January 21, 2020 (the date of commencement, the “Petition Date”).

         Prior to filing, on Tuesday January 21, 2020, McDermott commenced a solicitation of acceptances
of the Plan from holders of claims that are eligible to vote, Class 5 (2021 Letter of Credit Claims), Class
6A (2023 Letter of Credit Claims), Class 6B (Revolving Credit Claims), Class 6C (Term Loan Claims),
Class 6D (Credit Agreement Hedging Claims), Class 7 (Cash Secured Letter of Credit Claims), Class 8
(Lloyds Letter of Credit Claims), and Class 9 (Senior Notes Claims) (each, a “Voting Class”), with respect
to the Plan in accordance with section 1125 of the Bankruptcy Code and within the meaning of section 1126
of the Bankruptcy Code. Holders of more than two-thirds of the claims in each of Class 5, Class 6A, Class
6B, Class 6C, Class 6D, Class 7, and Class 9 have committed to voting in favor of the Plan by signing the

                                                       6
      Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 13 of 72



Restructuring Support Agreement. McDermott expects to meet the requirements for confirmation of the
Plan and to emerge from bankruptcy shortly after filing.

        The Debtors will request that the Bankruptcy Court convene a hearing to approve the adequacy
of the Disclosure Statement and confirm the Plan (the “Combined Hearing”) on Friday, March 13,
2020, subject to the availability of the Bankruptcy Court. The Combined Hearing may be continued
from time to time by announcing such continuance in open court and the Plan may be further modified, if
necessary, subject to section 1127 of the Bankruptcy Code, prior to, during, or as a result of the Combined
Hearing, without further notice to parties in interest.

        Any objections to the adequacy of the Disclosure Statement or confirmation of the Plan must:

        (i)     be in writing;

        (ii)    comply with the Bankruptcy Rules, the Local Bankruptcy Rules for the Southern District
                of Texas, and other case management rules and orders of the Bankruptcy Court;

        (iii)   set forth the name of the objector, and the nature and amount of any claim or interest
                asserted by the objector against the estate or property of McDermott;

        (iv)    state with particularity the legal and factual basis for such objection; and

                        be served by personal service or by overnight delivery, so as to be ACTUALLY
                RECEIVED no later than 4:00 p.m. (prevailing Central time) on [●], by:
                (a) McDermott International, Inc., 757 North Eldridge Parkway, Houston, Texas 77079,
                Attn: John Freeman; (b) proposed counsel to the Debtors, Kirkland & Ellis LLP,
                601 Lexington Avenue, New York, New York 10022, Attn: Joshua A. Sussberg, P.C.,
                Christopher T. Greco, P.C., and Anthony R. Grossi, and Kirkland & Ellis LLP, 300 North
                LaSalle, Chicago, Illinois 60654, Attn: John R. Luze; (c) proposed co-counsel to the
                Debtors, Jackson Walker L.L.P., 1401 McKinney Street, Houston, Texas 77010, Attn:
                Matthew D. Cavenaugh; (d) the Office of The United States Trustee, 515 Rusk Street, Suite
                3516, Houston, Texas 7702; (e) counsel to the Consenting Term and Superpriority Term
                Lenders, Davis Polk & Wardwell LLP, 450 Lexington Avenue, New York, New York
                10017, Attn: Damain S. Schaible, Natasha Tsiouris; (f) counsel to the Consenting 2021
                LC Lenders, Latham & Watkins LLP, 855 Third Avenue, New York, New York
                10022-4834, Attn: Melissa Alwang; and (g) counsel to the Consenting 2023 LC Lenders,
                Consenting Revolving Lenders, Consenting Superpriority LC Lenders, and Consenting
                Cash Secured LC Issuers, Linklaters LLP, 1345 Avenue of the Americas, New York, New
                York 10105, Attn: Margot Schonholtz, Penelope Jensen.

        Where May Interested Parties Obtain Copies of the Plan and Disclosure Statement?

        Copies of the Plan, Disclosure Statement, Restructuring Support Agreement, and related documents
may be obtained free of charge: (1) by contacting Prime Clerk LLC (the “Solicitation Agent”) by phone at
+1 (877) 426-7705 (toll free) or +1 (917) 994-8380 (international); (2) by email at
McDermottBallots@primeclerk.com, including “McDermott” in the subject line of any such email; or
(3) through McDermott’s solicitation website at https://cases.primeclerk.com/McDermott.

        Following the commencement of McDermott’s chapter 11 cases, all pleadings filed in the cases
(i) may be inspected at the office of the Clerk of the Bankruptcy Court for the Southern District of Texas,
P.O. Box 61010, Houston, Texas 77208 (the “Clerk’s Office”) and (ii) will be available through the Court’s

                                                     7
      Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 14 of 72



electronic case filing system at https://www.txs.uscourts.gov/page/bankruptcy-court using a PACER
password (to obtain a PACER password, go to the PACER website at http://pacer.psc.uscourts.gov), or on
the website maintained by the Solicitation Agent at https://cases.primeclerk.com/McDermott.

        Furthermore a case information line has been established at +1 (877) 426-7705 (toll free) or
+1 (917) 994-8380 (international). PLEASE NOTE that the staff of the Clerk’s Office, the United
States Trustee, McDermott’s proposed restructuring counsel, and the Solicitation Agent cannot give
legal advice. Consult a lawyer to determine your rights.

                             Meeting of Creditors Pursuant to Section 341

          As part of the relief requested by McDermott in connection with the filing of its chapter 11 cases,
 McDermott will request that the U.S. Trustee NOT be required to convene a meeting of creditors pursuant
 to section 341 of the Bankruptcy Code.

                           Releases, Injunction, and Exculpation Provisions

     Article VIII of the Plan contains the following release, injunction, and exculpation provisions.
YOU ARE ADVISED TO CAREFULLY REVIEW AND CONSIDER THE PLAN, INCLUDING
THE DISCHARGE, INJUNCTION, RELEASE, AND EXCULPATION PROVISIONS, AS YOUR
RIGHTS MAY BE AFFECTED.

       Holders of Claims and Interests may opt out of the third-party release set forth below by
checking the appropriate box on their ballot or notice of non-voting status, as applicable.

Article VIII.C of the Plan provides for a release by the Debtors (the “Debtor Release”):

         Notwithstanding anything contained in the Plan to the contrary, pursuant to section 1123(b)
of the Bankruptcy Code, in exchange for good and valuable consideration, the adequacy of which is
hereby confirmed, on and after the Effective Date, each Released Party is, and is deemed hereby to
be, fully, conclusively, absolutely, unconditionally, irrevocably, and forever released and discharged
by the Debtors, the Reorganized Debtors, their Estates, and any person seeking to exercise the rights
of the Debtors or their Estates, including any successors to the Debtors or any Estates representatives
appointed or selected pursuant to section 1123(b)(3) of the Bankruptcy Code, in each case on behalf
of themselves and their respective successors, assigns, and representatives, and any and all other
Entities who may purport to assert any Cause of Action, directly or derivatively, by, through, for, or
because of the foregoing Entities, from any and all Claims and Causes of Action, including any
derivative claims asserted or assertable on behalf of the Debtors, whether known or unknown,
foreseen or unforeseen, matured or unmatured, existing or hereafter arising, contingent or non-
contingent, in law, equity, contract, tort or otherwise, that the Debtors, the Reorganized Debtors, or
their Estates, including any successors to the Debtors or any Estates representative appointed or
selected pursuant to section 1123(b) of the Bankruptcy Code, would have been legally entitled to
assert in their own right (whether individually or collectively) or on behalf of the Holder of any Claim
against, or Interest in, a Debtor or other Entity, or that any Holder of any Claim against, or Interest
in, a Debtor or other Entity could have asserted on behalf of the Debtors, based on or relating to, or
in any manner arising from, in whole or in part:

    1. the Debtors (including the capital structure, management, ownership, or operation thereof),
       the business or contractual arrangement between the Debtors and any Released Party, any
       Securities issued by the Debtors and the ownership thereof, the assertion or enforcement of
       rights and remedies against the Debtors, the Debtors’ in- or out-of-court restructuring

                                                     8
      Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 15 of 72



       efforts, any Avoidance Actions (but excluding Avoidance Actions brought as counterclaims
       or defenses to Claims asserted against the Debtors), intercompany transactions between or
       among a Company Party and another Company Party, the Superpriority Credit Agreement,
       the Credit Agreement, the 2021 LC Agreement, the Lloyds Letter of Credit Agreement, the
       Senior Notes Indenture, the Senior Notes, the Chapter 11 Cases, the formulation,
       preparation, dissemination, negotiation, or filing of the Restructuring Support Agreement,
       the Disclosure Statement, the DIP Credit Agreement, the Exit Facility Documents, or the Plan
       (including, for the avoidance of doubt, the Plan Supplement);

   2. any Restructuring Transaction, contract, instrument, release, or other agreement or
      document (including any legal opinion requested by any Entity regarding any transaction,
      contract, instrument, document or other agreement contemplated by the Plan or the reliance
      by any Released Party on the Plan or the Confirmation Order in lieu of such legal opinion)
      created or entered into in connection with the Restructuring Support Agreement, the Rights
      Offering, the Disclosure Statement, the DIP Credit Agreement, the New Warrants
      Agreements, the Exit Facility Documents, the Plan, or the Plan Supplement, before or during
      the Chapter 11 Cases;

   3. the Chapter 11 Cases, the filing of the Chapter 11 Cases, the Disclosure Statement or the
      Plan, the solicitation of votes with respect to the Plan, the pursuit of Confirmation, the pursuit
      of Consummation, the administration and implementation of the Plan, including the issuance
      or distribution of Securities pursuant to the Plan, the Rights Offering, or the distribution of
      property under the Plan or any other related agreement; or

   4. any related act or omission, transaction, agreement, event, or other occurrence related or
      relating to any of the foregoing taking place on or before the Effective Date, including all
      Avoidance Actions or other relief obtained by the Debtors in the Chapter 11 Cases.

Notwithstanding anything to the contrary in the foregoing, the releases set forth above do not release
(i) post Effective Date obligations of any party or Entity under the Plan, the Confirmation Order,
any Restructuring Transaction, any Definitive Document, or any other document, instrument, or
agreement (including those set forth in the Plan Supplement) executed to implement the Plan,
including the Exit Facility Documents, the New Warrants Agreements, or any Claim or obligation
arising under the Plan, or (ii) the rights of any holder of Allowed Claims to receive distributions
under the Plan.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant
to Bankruptcy Rule 9019, of the foregoing Debtor release, which includes by reference each of the
related provisions and definitions contained in the Plan, and further, shall constitute the Bankruptcy
Court’s finding that the foregoing Debtor release is: (a) in exchange for the good and valuable
consideration provided by the Released Parties, including, without limitation, the Released Parties’
contributions to facilitating the Restructuring Transactions and implementing the Plan; (b) a good
faith settlement and compromise of the Claims released by the foregoing Debtor release; (c) in the
best interests of the Debtors and their Estates and all holders of Claims and Interests; (d) fair,
equitable, and reasonable; (e) given and made after due notice and opportunity for hearing; and (f)
a bar to any of the Debtors, the Reorganized Debtors, or the Debtors’ Estates asserting any Claim or
Cause of Action released pursuant to the foregoing Debtor release.

Article VIII.D of the Plan provides for a third-party release by the Releasing Parties (the “Third-Party
Release”):


                                                   9
      Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 16 of 72



         Except as otherwise expressly set forth in this Plan or the Confirmation Order, on and after
the Effective Date, in exchange for good and valuable consideration, the adequacy of which is hereby
confirmed, each Released Party is, and is deemed hereby to be, fully, conclusively, absolutely,
unconditionally, irrevocably and forever, released and discharged by each Releasing Party, in each
case on behalf of themselves and their respective successors, assigns, and representatives, and any
and all other Entities who may purport to assert any Cause of Action, directly or derivatively, by,
through, for, or because of the foregoing Entities, from any and all Claims and Causes of Action,
whether known or unknown, foreseen or unforeseen, matured or unmatured, existing or hereafter
arising, contingent or non-contingent, in law, equity, contract, tort, or otherwise, including any
derivative claims asserted on behalf of the Debtors, that such Entity would have been legally entitled
to assert in their own right (whether individually or collectively) or on behalf of the holder of any
Claim against, or Interest in, a Debtor or other Entity, or that any holder of any Claim against, or
Interest in, a Debtor or other Entity could have asserted on behalf of the Debtors, based on or relating
to, or in any manner arising from, in whole or in part:

   1. the Debtors (including the capital structure, management, ownership, or operation thereof),
      the business or contractual arrangement between the Debtors and any Releasing Party, any
      Securities issued by the Debtors and the ownership thereof, the assertion or enforcement of
      rights and remedies against the Debtors, the Debtors’ in- or out-of-court restructuring
      efforts, any Avoidance Actions (but excluding Avoidance Actions brought as counterclaims
      or defenses to Claims asserted against the Debtors), intercompany transactions between or
      among a Company Party and another Company Party, the Superpriority Credit Agreement,
      the Credit Agreement, the 2021 LC Agreement, the Lloyds Letter of Credit Agreement,
      Senior Notes Indenture, the Senior Notes, the Chapter 11 Cases, the formulation,
      preparation, dissemination, negotiation, or filing of the Restructuring Support Agreement,
      the Disclosure Statement, the DIP Credit Agreement, the Exit Facility Documents, or the Plan
      (including, for the avoidance of doubt, the Plan Supplement);

   2. any Restructuring Transaction, contract, instrument, release, or other agreement or
      document (including any legal opinion requested by any Entity regarding any transaction,
      contract, instrument, document or other agreement contemplated by the Plan or the reliance
      by any Released Party on the Plan or the Confirmation Order in lieu of such legal opinion)
      created or entered into in connection with the Restructuring Support Agreement, the Rights
      Offering, the Disclosure Statement, the DIP Credit Agreement, the New Warrants
      Agreements, the Exit Facility Documents, the Plan, or the Plan Supplement, before or during
      the Chapter 11 Cases,

   3. the Chapter 11 Cases, the filing of the Chapter 11 Cases, the Disclosure Statement, or the
      Plan, the solicitation of votes with respect to the Plan, the pursuit of Confirmation, the pursuit
      of Consummation, the administration and implementation of the Plan, including the issuance
      or distribution of Securities pursuant to the Plan, the Rights Offering, or the distribution of
      property under the Plan or any other related agreement; or

   4. any related act or omission, transaction, agreement, event, or other occurrence related or
      relating to any of the foregoing taking place on or before the Effective Date, including all
      Avoidance Actions or other relief obtained by the Debtors in the Chapter 11 Cases.

Notwithstanding anything to the contrary in the foregoing, the releases set forth above do not release
(i) any party of any obligations related to customary banking products, banking services or other
financial accommodations (except as may be expressly amended or modified by the Plan and the Exit
Facility Documents, or any other financing document under and as defined therein), (ii) any

                                                  10
      Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 17 of 72



post-Effective Date obligations of any party or Entity under the Plan, the Confirmation Order, any
Restructuring Transaction, or any document, instrument, any Definitive Document, or any
agreement (including those set forth in the Plan Supplement) executed to implement the Plan,
including the Exit Facility Documents, the New Warrants Agreements, or any Claim or obligation
arising under the Plan, or (iii) the rights of holders of Allowed Claims to receive distributions under
the Plan.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant
to Bankruptcy Rule 9019, of the foregoing third-party release, which includes by reference each of
the related provisions and definitions contained herein, and, further, shall constitute the Bankruptcy
Court’s finding that the foregoing third-party release is: (a) consensual; (b) essential to the
Confirmation of the Plan; (c) given in exchange for a substantial contribution and for the good and
valuable consideration provided by the Released Parties that is important to the success of the Plan;
(d) a good faith settlement and compromise of the Claims released by the foregoing third-party
release; (e) in the best interests of the Debtors and their Estates; (f) fair, equitable, and reasonable;
(g) given and made after due notice and opportunity for hearing; and (h) a bar to any of the Releasing
Parties asserting any claim or Cause of Action released pursuant to the foregoing third-party release.

Definitions Related to the Debtor Release and the Third-Party Release:

       UNDER THE PLAN, “RELEASED PARTIES” MEANS, COLLECTIVELY, AND IN EACH
CASE IN ITS CAPACITY AS SUCH: (A) EACH DEBTOR; (B) EACH REORGANIZED DEBTOR; (C)
EACH COMPANY PARTY; (D) EACH DIP LENDER AND EACH DIP LETTER OF CREDIT ISSUER;
(E) EACH AGENT; (F) THE SENIOR NOTES TRUSTEE; (G) EACH CONSENTING STAKEHOLDER;
(H) EACH HEDGE BANK; (I) EACH CASH MANAGEMENT BANK; (J) EACH LENDER UNDER
THE SUPERPRIORITY CREDIT AGREEMENT, CREDIT AGREEMENT, THE 2021 LC
AGREEMENT, AND THE LLOYDS LETTER OF CREDIT AGREEMENT; (K) EACH HOLDER OF
AN OBLIGATION (AS DEFINED IN THE SUPERPRIORITY CREDIT AGREEMENT) UNDER THE
SUPERPRIORITY CREDIT AGREEMENT; (L) EACH HOLDER OF AN OBLIGATION (AS DEFINED
IN THE CREDIT AGREEMENT) UNDER THE CREDIT AGREEMENT; (M) EACH ISSUER (AS
DEFINED IN THE SUPERPRIORITY CREDIT AGREEMENT) UNDER THE SUPERPRIORITY
CREDIT AGREEMENT; (N) EACH ISSUER (AS DEFINED IN THE CREDIT AGREEMENT) UNDER
THE CREDIT AGREEMENT; (O) THE TERM LOAN AD HOC GROUP, THE LIQUIDITY LENDER
STEERING COMMITTEE, AND THE SENIOR NOTES AD HOC GROUP; (P) EACH CURRENT AND
FORMER AFFILIATE OF EACH ENTITY IN CLAUSE (A) THROUGH (O); AND (Q) EACH
RELATED PARTY OF EACH ENTITY IN CLAUSE (A) THROUGH (O); PROVIDED THAT ANY
HOLDER OF A CLAIM OR INTEREST THAT OPTS OUT OF THE RELEASES SHALL NOT BE A
“RELEASED PARTY.”

       UNDER THE PLAN, “RELEASING PARTIES” MEANS, COLLECTIVELY, AND IN EACH
CASE IN ITS CAPACITY AS SUCH: (A) EACH DEBTOR; (B) EACH REORGANIZED DEBTOR; (C)
EACH COMPANY PARTY; (D) EACH DIP LENDER AND EACH DIP LETTER OF CREDIT ISSUER;
(E) EACH AGENT; (F) THE SENIOR NOTES TRUSTEE; (G) EACH CONSENTING STAKEHOLDER;
(H) EACH HEDGE BANK; (I) EACH CASH MANAGEMENT BANK; (J) EACH LENDER UNDER
THE SUPERPRIORITY CREDIT AGREEMENT, CREDIT AGREEMENT, THE 2021 LC
AGREEMENT, AND THE LLOYDS LETTER OF CREDIT AGREEMENT; (K) EACH HOLDER OF
AN OBLIGATION (AS DEFINED IN THE SUPERPRIORITY CREDIT AGREEMENT) UNDER THE
SUPERPRIORITY CREDIT AGREEMENT; (L) EACH HOLDER OF AN OBLIGATION (AS DEFINED
IN THE CREDIT AGREEMENT) UNDER THE CREDIT AGREEMENT; (M) EACH ISSUER (AS
DEFINED IN THE SUPERPRIORITY CREDIT AGREEMENT) UNDER THE SUPERPRIORITY
CREDIT AGREEMENT; (N) EACH ISSUER (AS DEFINED IN THE CREDIT AGREEMENT) UNDER

                                                   11
       Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 18 of 72



THE CREDIT AGREEMENT; (O) THE TERM LOAN AD HOC GROUP, THE LIQUIDITY LENDER
STEERING COMMITTEE, AND THE SENIOR NOTES AD HOC GROUP; (P) ALL HOLDERS OF
CLAIMS OR INTERESTS THAT VOTE TO ACCEPT OR ARE DEEMED TO ACCEPT THE PLAN;
(Q) ALL HOLDERS OF CLAIMS OR INTERESTS THAT ABSTAIN FROM VOTING ON THE PLAN
AND WHO DO NOT AFFIRMATIVELY OPT OUT OF THE RELEASES PROVIDED BY THE PLAN
BY CHECKING THE BOX ON THE APPLICABLE BALLOT INDICATING THAT THEY OPT NOT
TO GRANT THE RELEASES PROVIDED IN THE PLAN; (R) ALL HOLDERS OF CLAIMS OR
INTERESTS THAT VOTE TO REJECT THE PLAN OR ARE DEEMED TO REJECT THE PLAN AND
WHO DO NOT AFFIRMATIVELY OPT OUT OF THE RELEASES PROVIDED BY THE PLAN BY
CHECKING THE BOX ON THE APPLICABLE BALLOT INDICATING THAT THEY OPT NOT TO
GRANT THE RELEASES PROVIDED IN THE PLAN; (S) EACH CURRENT AND FORMER
AFFILIATE OF EACH ENTITY IN CLAUSE (A) THROUGH (R); AND (T) EACH RELATED PARTY
OF EACH ENTITY IN CLAUSE (A) THROUGH (R).

Article VIII.E of the Plan provides for an exculpation of certain parties (the “Exculpation”):

        Except as otherwise specifically provided in the Plan or the Confirmation Order, no
Exculpated Party shall have or incur liability for, and each Exculpated Party shall be released and
exculpated from any Claims and Cause of Action for any claim related to any act or omission in
connection with, relating to, or arising out of, the Chapter 11 Cases, the formulation, preparation,
dissemination, negotiation, filing, or termination of the Restructuring Support Agreement and
related prepetition transactions (including the Superpriority Credit Agreement, the Credit
Agreement, the Senior Notes Indenture or Senior Notes, the 2021 LC Agreement, and the Lloyds
Letter of Credit Agreement), the Disclosure Statement, the Plan, the DIP Credit Facility, the Exit
Facility Documents, the New Warrants Agreements, the Plan Supplement, the Rights Offering, or
any Restructuring Transaction, contract, instrument, release or other agreement or document
(including any legal opinion requested by any Entity regarding any transaction, contract, instrument,
document or other agreement contemplated by the Plan or the reliance by any Released Party on the
Plan or the Confirmation Order in lieu of such legal opinion), including any Definitive Document,
created or entered into before or during the Chapter 11 Cases, any preference, fraudulent transfer,
or other avoidance claim arising pursuant to chapter 5 of the Bankruptcy Code or other applicable
law, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation,
the administration and implementation of the Plan, including the issuance or distribution of
Securities pursuant to the Plan, or the distribution of property under the Plan or any other related
agreement, or upon any other related act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date, except for claims related to any act or
omission that is determined in a Final Order by a court of competent jurisdiction to have constituted
actual fraud, willful misconduct, or gross negligence, but in all respects such Entities shall be entitled
to reasonably rely upon the advice of counsel with respect to their duties and responsibilities pursuant
to the Plan.

        The Exculpated Parties and other parties set forth above have, and upon confirmation of the
Plan shall be deemed to have, participated in good faith and in compliance with the applicable laws
with regard to the solicitation of votes and distribution of consideration pursuant to the Plan and,
therefore, are not, and on account of such distributions shall not be, liable at any time for the violation
of any applicable law, rule, or regulation governing the solicitation of acceptances or rejections of the
Plan or such distributions made pursuant to the Plan.

Definition related to the Exculpation:

        UNDER THE PLAN, “EXCULPATED PARTIES” MEANS COLLECTIVELY, AND IN EACH

                                                    12
      Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 19 of 72



CASE IN ITS CAPACITY AS SUCH: (A) THE DEBTORS; (B) ANY OFFICIAL COMMITTEES
APPOINTED IN THE CHAPTER 11 CASES AND EACH OF THEIR RESPECTIVE MEMBERS; (C)
THE CONSENTING STAKEHOLDERS AND ANY AFFILIATED HEDGE BANKS; (D) EACH
AGENT AND THE SENIOR NOTES TRUSTEE, AND (E) WITH RESPECT TO EACH OF THE
FOREGOING, SUCH ENTITY AND ITS CURRENT AND FORMER AFFILIATES, AND SUCH
ENTITY’S AND ITS CURRENT AND FORMER AFFILIATES’ CURRENT AND FORMER EQUITY
HOLDERS, SUBSIDIARIES, OFFICERS, DIRECTORS, MANAGERS, PRINCIPALS, MEMBERS,
EMPLOYEES, AGENTS, ADVISORY BOARD MEMBERS, FINANCIAL ADVISORS, PARTNERS,
ATTORNEYS,      ACCOUNTANTS,      INVESTMENT     BANKERS,     CONSULTANTS,
REPRESENTATIVES, AND OTHER PROFESSIONALS.

Article VIII.F of the Plan establishes an injunction (the “Injunction”):

         Except as otherwise expressly provided in the Plan or the Confirmation Order or for
obligations or distributions issued or required to be paid pursuant to the Plan or the Confirmation
Order, all Entities who have held, hold, or may hold the Released Claims are permanently enjoined,
from and after the Effective Date, from taking any of the following actions against, as applicable, the
Debtors, the Reorganized Debtors, the Exculpated Parties, or the Released Parties: (1) commencing
or continuing in any manner any action or other proceeding of any kind on account of or in
connection with or with respect to any Released Claims; (2) enforcing, attaching, collecting, or
recovering by any manner or means any judgment, award, decree, or order against such Entities on
account of or in connection with or with respect to any Released Claims; (3) creating, perfecting, or
enforcing any lien or encumbrance of any kind against such Entities or the property of such Entities
on account of or in connection with or with respect to any Released Claims; (4) asserting any right of
setoff, subrogation, or recoupment of any kind against any obligation due from such Entities or
against the property or the Estates of such Entities on account of or in connection with or with respect
to any Released Claims unless such holder has filed a motion requesting the right to perform such
setoff on or before the Effective Date, and notwithstanding an indication of a Claim or Interest or
otherwise that such holder asserts, has, or intends to preserve any right of setoff pursuant to
applicable law or otherwise; and (5) commencing or continuing in any manner any action or other
proceeding of any kind on account of or in connection with or with respect to any Released Claims
released or settled pursuant to the Plan.

        Upon entry of the Confirmation Order, all holders of Claims and Interests and their
respective current and former employees, agents, officers, directors, principals, and direct and
indirect Affiliates shall be enjoined from taking any actions to interfere with the implementation or
Consummation of the Plan. Each holder of an Allowed Claim or Allowed Interest, as applicable, by
accepting, or being eligible to accept, distributions under or Reinstatement of such Claim or Interest,
as applicable, pursuant to the Plan, shall be deemed to have consented to the injunction provisions
set forth in this Article VIII.F hereof.



                                    *        *       *       *        *




                                                    13
Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 20 of 72



                            EXHIBIT 2

                         Publication Notice
         Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 21 of 72



                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    MCDERMOTT INTERNATIONAL, INC., et al.,1                          ) Case No. 20-30336 (DRJ)
                                                                     )
                             Debtors.                                ) (Joint Administration Requested)
                                                                     )

          NOTICE OF COMMENCEMENT OF PREPACKAGED CHAPTER 11
       BANKRUPTCY CASES AND HEARING ON THE DISCLOSURE STATEMENT
       AND CONFIRMATION OF THE JOINT PREPACKAGED CHAPTER 11 PLAN

TO:          ALL HOLDERS OF CLAIMS, HOLDERS OF INTERESTS, AND PARTIES IN
             INTEREST IN THE ABOVE-CAPTIONED CHAPTER 11 CASES

PLEASE TAKE NOTICE THAT on Tuesday, January 21, 2020 (the “Petition Date”), the
above-captioned debtors and debtors in possession (collectively, the “Debtors”) filed with the
United States Bankruptcy Court for the Southern District of Texas (the “Court”) the Debtors’ Joint
Prepackaged Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code [Docket
No. 5] (as amended, supplemented, or otherwise modified from time to time, the “Plan”) and
proposed disclosure statement [Docket No. 4] (as amended, supplemented, or otherwise modified
from time to time, the “Disclosure Statement”) pursuant to sections 1125 and 1126(b) of title 11
of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”). Copies of the Plan
and the Disclosure Statement may be obtained upon request of the Debtors’ proposed counsel at
the address specified below and are on file with the Clerk of the Court, 515 Rusk Street, Houston,
Texas 77002, where they are available for review between the hours of 8:00 a.m. to 5:00 p.m.,
prevailing Central Time. The Plan and the Disclosure Statement also are available for inspection
on the Court’s website at www.txs.uscourts.gov or free of charge on the Debtors’ restructuring
website at https://cases.primeclerk.com/McDermott.2

       PLEASE TAKE FURTHER NOTICE THAT a hearing (the “Combined Hearing”) will
be held before the Honorable David R. Jones, United States Bankruptcy Judge, in Room 400 of

1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      proposed claims and noticing agent at https://cases.primeclerk.com/McDermott. The location of Debtor
      McDermott International, Inc.’s principal place of business and the Debtors’ service address in these chapter 11
      cases is 757 North Eldridge Parkway, Houston, Texas 77079.

2
      Capitalized terms used but not otherwise defined herein have the meanings given to them in the Plan or the
      Disclosure Statement, as applicable. The statements contained herein are summaries of the provisions contained
      in the Plan and Disclosure Statement and do not purport to be precise or complete statements of all the terms and
      provisions of the Plan or documents referred therein. To the extent there is a discrepancy between the terms
      herein and the Plan or Disclosure Statement, the Plan or Disclosure Statement, as applicable, shall govern and
      control. For a more detailed description of the Plan, please refer to the Disclosure Statement.
      Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 22 of 72



the United States Bankruptcy Court, 515 Rusk Street Houston, Texas 77002, on [●] prevailing
Central Time, to consider the adequacy of the Disclosure Statement, any objections to the
Disclosure Statement, confirmation of the Plan, any objections thereto, and any other matter that
may properly come before the Court. Please be advised that the Combined Hearing may be
continued from time to time by the Court or the Debtors without further notice other than by such
adjournment being announced in open court or by a notice of adjournment filed with the Court and
served on other parties entitled to notice.
         PLEASE TAKE FURTHER NOTICE THAT objections (each, an “Objection”), if any,
to the Plan or the Disclosure Statement must: (a) be in writing; (b) comply with the Federal Rules
of Bankruptcy Procedure and the of the Bankruptcy Local Rules for the Southern District of Texas;
(c) state the name and address of the objecting party and the amount and nature of the Claim or
Interest beneficially owned by such entity or individual; (d) state with particularity the legal and
factual basis for such objections, and, if practicable, a proposed modification to the Plan that would
resolve such objections; and (e) be filed with the Court (contemporaneously with a proof of
service) and served so as to be actually received no later than [●] prevailing Central Time, by
those parties who have a filed a notice of appearance in the Debtors’ chapter 11 cases as well as
each of the following parties:
               Counsel to the Debtors                              Co-Counsel to the Debtors
                 Kirkland & Ellis LLP                                Jackson Walker L.L.P.
                601 Lexington Avenue                                 1401 McKinney Street
             New York, New York 10022                                Houston, Texas 77010
           Attn.: Joshua A. Sussberg, P.C.                       Attn: Matthew D. Cavenaugh
   (joshua.sussberg@kirkland.com), Christopher T.
                                                                    (mcavenaugh@jw.com)
    Greco, P.C. (christopher.greco@kirkland.com),
  Anthony R. Grossi (anthony.grossi@kirkland.com),
     and John R. Luze (john.luze@kirkland.com)

                                                                  Counsel to Consenting Term
             The United States Trustee
                                                                and Superpriority Term Lenders
          Office of the United States Trustee                      Davis Polk & Wardwell LLP
           for the Southern District of Texas                         450 Lexington Avenue
              515 Rusk Street, Suite 3516                          New York, New York 10017
                 Houston, Texas 77002                                Attn: Damian S. Schaible
   Attn.: Hector Duran (hector.duran.jr@usdoj.gov)        (damian.schaible@davispolk.com) and Natasha
                                                            Tsiouris (Natasha.tsiouris@davispolk.com)

      Counsel to Consenting 2021 LC Lenders                Counsel to the Proposed DIP LC Agent, the
                                                          Proposed DIP Collateral Agent, the Revolving
                                                         Administrative Agent and the Revolving and LC
                                                                      Administrative Agent
               Latham & Watkins LLP                                       Linklaters LLP
                  855 Third Avenue                                 1345 Avenue of the Americas
          New York, New York 10022-4834                            New York, New York 10105
   Attn: Melissa Alwang (melissa.alwang@lw.com)                      Attn: Margot Schonholtz
                                                         (margot.schonholtz@linklaters.com) and Penelope
                                                             Jensen (Penelope.jensen@linklaters.com)




                                                     2
     Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 23 of 72



    Co-Counsel to the Ad Hoc Group of Senior                 Co-Counsel to the Ad Hoc Group of Senior
                   Noteholders                                              Noteholders
    Paul, Weiss, Rifkind, Wharton & Garrison LLP                           Brown Rudnick LLP
         1285 6th Ave, New York, NY 10019                        7 Times Square, New York, NY 10036
             Attn: Andrew N. Rosenberg                    Attn: Robert J. Stark (rstark@brownrudnick.com) and
 (arosenberg@paulweiss.com) and Alice Belisle Eaton                        Bennett S. Silverberg
              (aeaton@paulweiss.com)                               (bsilverberg@brownrudnick.com)

UNLESS AN OBJECTION IS TIMELY SERVED AND FILED IN ACCORDANCE WITH
THIS NOTICE IT MAY NOT BE CONSIDERED BY THE COURT.

        CRITICAL INFORMATION REGARDING OBJECTING TO THE PLAN

ARTICLE VIII OF THE PLAN CONTAINS RELEASE, EXCULPATION, AND
INJUNCTION PROVISIONS, AND ARTICLE VIII.D CONTAINS A THIRD-PARTY
RELEASE. THUS, YOU ARE ADVISED TO REVIEW AND CONSIDER THE PLAN
CAREFULLY BECAUSE YOUR RIGHTS MIGHT BE AFFECTED THEREUNDER.

ALL HOLDERS OF CLAIMS OR INTERESTS THAT DO NOT (X) ELECT TO OPT OUT
OF THE RELEASES CONTAINED IN ARTICLE VIII.D OF THE PLAN; OR
(Y) TIMELY FILE WITH THE BANKRUPTCY COURT ON THE DOCKET OF THE
CHAPTER 11 CASES AN OBJECTION TO THE RELEASES CONTAINED IN ARTICLE
VIII.D OF THE PLAN THAT IS NOT RESOLVED BEFORE CONFIRMATION WILL
BE DEEMED TO HAVE EXPRESSLY, UNCONDITIONALLY, GENERALLY,
INDIVIDUALLY, AND COLLECTIVELY CONSENTED TO THE RELEASE AND
DISCHARGE OF ALL CLAIMS AND CAUSES OF ACTION AGAINST THE DEBTORS
AND THE RELEASED PARTIES.

YOU ARE ADVISED TO CAREFULLY REVIEW AND CONSIDER THE PLAN,
INCLUDING THE DISCHARGE, RELEASE, EXCULPATION, AND INJUNCTION
PROVISIONS IN ARTICLE IX OF THE PLAN, AS YOUR RIGHTS MIGHT BE
AFFECTED.




                                                      3
Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 24 of 72



                            EXHIBIT 3

                     Rights Offering Procedures
      Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 25 of 72




                         MCDERMOTT INTERNATIONAL, INC.

                           RIGHTS OFFERING PROCEDURES

The New McDermott Common Stock (collectively, the “Rights Offering Securities”) are
distributed and issued (the “Rights Offering”) without registration under the Securities
Act of 1933, as amended (the “Securities Act”), in reliance upon the exemption from
registration provided by Section 1145 of the Bankruptcy Code.

Neither the offering of Subscription Rights (defined below) or the issuance of Rights
Offering Securities issuable upon exercise of such rights distributed pursuant to these
procedures (the “Rights Offering Procedures”) have been or, at the time of original
issuance, will be registered under the Securities Act, or the securities laws of any state
requiring registration for offer and sale of a security.

The Subscription Rights will not be detachable from the underlying Applicable Claims
(as defined below) and no Subscription Rights may be sold, transferred, assigned,
pledged, hypothecated, participated, donated or otherwise encumbered or disposed of,
directly or indirectly (including through derivatives, options, swaps, forward sales or
other transactions in which any person receives the right to own or acquire any current
or future interest in the Subscription Rights, the Rights Offering Securities, the
Applicable Claims (defined below) and any related claims) (each of the above, a
“Transfer”); provided that holding securities attesting ownership of Subscription Rights
in an account with a broker dealer where the broker dealer holds a security interest or
other encumbrance over property in the account generally, which security interest or
other encumbrance is released upon transfer of such securities, shall not constitute a
“Transfer” for purposes hereof. The Subscription Rights, together with the underlying
Applicable Claims of the Eligible Holders (as defined below) with respect to which such
Subscription Rights were issued, will be evidenced by the corresponding Applicable
Claims until the Subscription Expiration Deadline and will Transfer together as a unit,
subject to such limitations, if any, that would be applicable to the transferability of the
underlying Applicable Claims.

Participation in the Rights Offering is limited to Eligible Holders. The Rights Offering
Securities are available only to Eligible Holders, and any invitation, offer or agreement
to purchase will be entered into only with Eligible Holders. No offer or invitation to
subscribe is being made to any person who is not an Eligible Holder and no such person
should act or rely on any offer or invitation to subscribe or purchase Rights Offering
Securities contained in this document.

To exercise the Subscription Rights, an Eligible Holder must complete and return to the
Subscription Agent (as defined below) a Subscription Form (with accompanying IRS
Form W-9 or appropriate IRS Form W-8, as applicable) and a Subscription Agreement
(each as defined below), and pay the applicable Purchase Payment Amount (as defined
below), prior to the Subscription Expiration Deadline (as defined below). Eligible

                                               i
      Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 26 of 72



Holders must deliver their Subscription Form (with accompanying IRS Form W-9 or
appropriate IRS Form W-8, as applicable) and their Subscription Agreement (each as
defined below) to their Nominees (as defined below) in sufficient time to allow such
Nominee to deliver the Subscription Form and Subscription Agreement to the
Subscription Agent, and they must electronically deliver the respective notes underlying
claims by Eligible Holders of Senior Notes (the “Senior Notes Claims”) to the
Subscription Agent through the Automated Tender Offer Program (“ATOP”) in
accordance with the procedures of The Depositary Trust Company (“DTC”) prior to
the Subscription Expiration Deadline.

Any Eligible Holder that subscribes for Rights Offering Securities and is an
“underwriter” under Section 1145(b) of the Bankruptcy Code will be subject to
restrictions under the Securities Act on its ability to resell those securities and will
receive “restricted securities” (as defined defined under Rule 144 promulgated under
the Securities Act). Resale restrictions are discussed in more detail in Article XII of the
Disclosure Statement, entitled “Certain Securities Law Matters.”

Exercise of the Subscription Rights once made cannot be revoked unless the Rights
Offering is terminated. Senior Notes that have been tendered cannot be withdrawn, and
therefore cannot be transferred, unless exercise of the Subscription Rights is permitted
to be revoked because the Rights Offering has been terminated. Similarly, no transfer
of any other Applicable Claims corresponding to Subscription Rights that have been
exercised will be recognized, unless the Rights Offering is terminated.

The distribution or communication of these Rights Offering Procedures and the issue of
the Rights Offering Securities in certain jurisdictions may be restricted by law. No
action has been taken or will be taken to permit the distribution or communication of
these Rights Offering Procedures in any jurisdiction where any action for that purpose
may be required. Accordingly, these Rights Offering Procedures may not be distributed
or communicated, and the Rights Offering Securities may not be subscribed, purchased
or issued, in any jurisdiction, except in circumstances where such distribution,
communication, subscription, purchase or issuance would comply with all applicable
laws and regulations without the need for the issuer to take any action or obtain any
consent, approval or authorization therefor, except for any notice filings required under
U.S. federal and applicable state securities laws.

Each Rights Offering Security issued upon exercise of a Subscription Right to an
Eligible Holder located outside the United States, and each certificate issued in exchange
for or upon the transfer, sale, or assignment of any such Rights Offering Securities, shall
be stamped or otherwise imprinted with a legend in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE
ORIGINALLY ISSUED ON [●], HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER
APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION


                                               ii
      Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 27 of 72



STATEMENT UNDER THE ACT OR AN AVAILABLE EXEMPTION FROM
REGISTRATION THEREUNDER.”

In any member state of the European Economic Area (the “EEA”) that has implemented
the EU Prospectus Directive (each, a “Relevant Member State”), these Rights Offering
Procedures (and any offer of Rights Offering Securities) are only addressed to and only
directed at qualified investors in that Relevant Member State within the meaning of the
EU Prospectus Directive. These Rights Offering Procedures have been prepared on the
basis that all offers of Rights Offering Securities within the EEA will be made pursuant
to an exemption under the EU Prospectus Directive from the requirement to publish a
prospectus for offer of securities. Accordingly, any person making or intending to make
any subscription of Rights Offering Securities within any EEA member state should
only do so in circumstances in which no obligation arises to publish a prospectus or a
supplement to a prospectus under the EU Prospectus Directive for such offer. Neither
McDermott International, Inc. or any of its affiliates, nor any person acting on their
behalf, has authorized, nor do they authorize, the making of any offer of Rights Offering
Securities through any financial intermediary, other than as may be contemplated
herein. The expression “EU Prospectus Directive” means Directive 2003/71/EC (and
amendments thereto, including the 2010 PD Amending Directive, to the extent
implemented in the Relevant Member State), and includes any relevant implementing
measure in each Relevant Member State, and the expression “2010 PD Amending
Directive” means Directive 2010/73/EU.

In relation to each Relevant Member State, no offer of the Rights Offering Securities or
the Subscription Rights may be made to the public at any time other than pursuant to
an exemption under the EU Prospectus Directive.

In the United Kingdom, any offer or invitation contained in these Rights Offering
Procedures is directed only at persons who are investment professionals within the
meaning of Article 19(5) of the Financial Services and Markets Act 2000 (Financial
Promotion) Order 2005 (the “FPO”) or high net worth companies, unincorporated
associations or other bodies within the categories described in Article 49(2)(a) to (d) of
the FPO (together, “relevant persons”).

The Rights Offering is being conducted in good faith and in compliance with the
Bankruptcy Code. In accordance with Section 1125(e) of the Bankruptcy Code, a debtor
or any of its agents that participate, in good faith and in compliance with the applicable
provisions of the Bankruptcy Code, in the offer, issuance, sale, or purchase of a security
offered or sold under the plan of the debtor, of an affiliate participating in a joint plan
with the debtor, or of a newly organized successor to the debtor under the plan, is not
liable, on account of such participation, for violation of any applicable law, rule, or
regulation governing the offer, issuance, sale, or purchase of securities.




                                               iii
            Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 28 of 72



                Eligible Holders should note the following times relating to the Rights Offering:

    Date                                            Calendar Date               Event
    Subscription Commencement
    Date ........................................   Friday, January 24, 20201   Commencement of the Rights Offering.

    Subscription Expiration                         4:00 p.m. prevailing The deadline for Eligible Holders of
    Deadline .................................      Central Time time on Applicable Claims to subscribe for
                                                    Wednesday, February 19, Rights Offering Securities.
                                                    20202
                                                                            Eligible Holders.
                                                                            Eligible Holders’ Subscription Form
                                                                            (with accompanying IRS Form W-9 or
                                                                            appropriate IRS Form W-8, as
                                                                            applicable)       and       Subscription
                                                                            Agreement must be received by the
                                                                            Subscription Agent by the Subscription
                                                                            Expiration Deadline.

                                                                                Eligible Holders of Applicable Claims
                                                                                that are Senior Notes Claims must
                                                                                deliver their Subscription Forms and
                                                                                Subscription Agreements to their
                                                                                Nominees in sufficient time to allow
                                                                                such Nominee to deliver the
                                                                                Subscription Form and Subscription
                                                                                Agreement to the Subscription Agent,
                                                                                and to deliver the relevant Senior Notes
                                                                                through ATOP by the Subscription
                                                                                Expiration Deadline. Eligible Holders
                                                                                who hold Senior Notes through a
                                                                                Nominee are urged to consult with their
                                                                                Nominees to determine the necessary
                                                                                deadline to return their Subscription
                                                                                Forms and Subscription Agreements to
                                                                                their Nominee.

                                                                                Eligible Holders of Applicable Claims
                                                                                must deliver the applicable Purchase
                                                                                Payment Amount by the Subscription
                                                                                Expiration Deadline.


Terms used and not defined herein shall have the meaning assigned to them in the Plan (as
defined below) as applicable.


1
              The Subscription Commencement Date will be 2 day after the Petition Date (as defined below).
2
              The Subscription Expiration Deadline will be approximately 26 days after the Subscription Commencement
              Date.
                                                                     1
      Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 29 of 72



                                                                    __________, 2020

To Holders of Applicable Claims:

          On January 21, 2020, (the Petition Date”) McDermott International, Inc. and certain of
its affiliates (the “Debtors”) filed their Joint Prepackaged Chapter 11 Plan of Reorganization of
McDermott International, Inc. and its Debtor Affiliates (as may be amended or modified from
time to time in accordance with its terms, the “Plan”) with the United States Bankruptcy Court
for the Southern District of Texas, and the related Disclosure Statement for the Joint
Prepackaged Chapter 11 Plan of Reorganization of McDermott International, Inc. and its
Debtor Affiliates (as may be amended or modified from time to time in accordance with its
terms, the “Disclosure Statement”). Pursuant to the Plan, Eligible Holders (as defined below)
holding specified Allowed Claims (provided that such Claims must be Allowed prior to the
Subscription Expiration Deadline) (the “Applicable Claims”) will have the opportunity to
participate in the Rights Offering on the terms set forth in these Rights Offering Procedures.

       An “Eligible Holder” means a Holder of an Applicable Claim that is:

       (1)     in the United States and a “U.S. Person” (as defined by Rule 902 of Regulation S
               promulgated under the Securities Act); or

       (2)     outside the United States and is both a “Qualified Investor” and a “relevant person”
               (each, as defined below) and that is not a “U.S. Person” (as defined by Rule 902 of
               Regulation S promulgated under the Securities Act).

       The term “Qualified Investor” means:

       (1)     a non-U.S. Person in a member state of the EEA, that is a “qualified investor” in
               that Relevant Member State within the meaning of the EU Prospectus Directive; or

       (2)     a non-U.S. Person not in a member state of the EEA, that is lawfully entitled to
               subscribe to the Rights Offering and purchase the Rights Offering Securities under
               all applicable securities laws and regulations (whether pursuant to an applicable
               exemption or otherwise), without the need for any registration, the filing or
               publication of any prospectus, or other action by the issuer.

       The term “relevant person” means:

       (1)     persons outside the United Kingdom; or

       (2)     persons who are investment professionals within the meaning of Article 19(5) of
               the Financial Services and Markets Act 2000 (Financial Promotion) Order 2005
               (the “FPO”); or

       (3)     high net worth companies, unincorporated associations or other bodies within the
               categories described in Article 49(2)(a) to (d) of the FPO.

       Only Eligible Holders of an Applicable Claim that complete the Eligibility Questionnaire

                                                2
      Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 30 of 72



(as defined in the Subscription Form) included as part of the Subscription Form may participate
in the Rights Offering. Holders of Applicable Claims that do not complete and return the
applicable Eligibility Questionnaire will be deemed to relinquish and waive any right to
participate in the Rights Offering.

        Pursuant to the Plan (and in accordance with and subject to the terms and conditions of
 these Rights Offering Procedures, the Subscription Form, and the Subscription Agreement),
 each Eligible Holder of an Applicable Claim will receive non-certificated subscription rights to
 subscribe for its pro rata share of Rights Offering Securities (the “Subscription Rights”),
 provided that to participate in the Rights Offering, an Eligible Holder must timely and properly
 execute and deliver its applicable Subscription Form (with accompanying IRS Form W-9 or
 appropriate IRS Form W-8, as applicable) and Subscription Agreement to the Subscription
 Agent and pay the Purchase Payment Amount prior to the Subscription Expiration Deadline.

        No Eligible Holder shall be entitled to participate in the Rights Offering unless the
aggregate Purchase Price of the Rights Offering Securities for which such Eligible Holder
subscribes (the “Purchase Payment Amount”) is received by the Subscription Agent by the
Subscription Expiration Deadline. No interest is payable on any advance funding of the Purchase
Payment Amount. If the Rights Offering is terminated for any reason, such Purchase Payment
Amount will be returned to the applicable Eligible Holder promptly. No interest will be paid on
any returned Purchase Payment Amount.

       In order to participate in the Rights Offering, you must complete all the steps outlined
below by the Subscription Expiration Deadline. If you fail to do so, you shall be deemed to
have forever and irrevocably relinquished and waived your right to participate in the Rights
Offering.

       1.      Rights Offering

        Each Eligible Holder of an Applicable Claim will have the right, but not the obligation, to
participate in the Rights Offering. Only Eligible Holders of an Applicable Claim that validly and
timely completed and returned the Eligibility Questionnaire included as part of the Subscription
Form may participate in the Rights Offering.

       Subject to the terms and conditions set forth in the Plan, these Rights Offering Procedures,
the Subscription Form, and the Subscription Agreement, each Eligible Holder of an Applicable
Claim is entitled to subscribe for [●] shares of Common Stock per $[●] amount of Applicable
Claim at a purchase price of $[●] per share (the “Purchase Price”).

    SUBJECT TO THE TERMS AND CONDITIONS OF THE SUBSCRIPTION
AGREEMENT, ALL SUBSCRIPTIONS SET FORTH IN THE SUBSCRIPTION
AGREEMENT ARE IRREVOCABLE.



       2.      Subscription Period

       The Subscription Rights will be issued as of the Subscription Commencement Date.
                                                3
      Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 31 of 72



        The Rights Offering will commence on the Subscription Commencement Date and will
expire at the Subscription Expiration Deadline. Each Eligible Holder intending to purchase Rights
Offering Securities in the Rights Offering must affirmatively elect to exercise its Subscription
Rights in the manner set forth in the Subscription Form and Subscription Agreement by the
Subscription Expiration Deadline.

        Eligible Holders that fail to do so shall be deemed to have fully and irrevocably
relinquished and waived their Subscription Rights. Any exercise of Subscription Rights after the
Subscription Expiration Deadline will not be allowed, and any purported exercise received by the
Subscription Agent after the Subscription Expiration Deadline, regardless of when the documents
or payment relating to such exercise were sent, will not be honored.

        The Debtors may extend the Subscription Expiration Deadline in their sole discretion, or
as required by law.

        3.      Delivery of Documentation

          Subject to the terms and conditions of the Subscription Agreement, each Eligible Holder
 may exercise all or any portion of such Eligible Holder’s Subscription Rights. In order to
 facilitate the exercise of the Subscription Rights, the Subscription Agent will send, to each
 Holder of an Applicable Claim as of the Subscription Commencement Date, these Rights
 Offering Procedures, a form to be used for exercising the Equity Subscription Rights (the
 “Subscription Form”) and an agreement setting forth the terms and conditions of subscription
 (the “Subscription Agreement”), together with appropriate instructions for the proper
 completion, due execution and timely delivery of the executed Subscription Form and
 Subscription Agreement, and the payment of the applicable Purchase Payment Amount for the
 Rights Offering Securities.

         Copies of the Subscription Form, Subscription Agreement and these Rights Offering
 Procedures may also be obtained by contacting the Debtor’s restructuring hotline at the numbers
 listed below.

        4.      Exercise of Subscription Rights

       Before exercising any Subscription Rights, Eligible Holders should read the Disclosure
Statement and the Plan for information relating to the Debtors and the risk factors to be
considered.

        In order to validly exercise its Subscription Rights, each Eligible Holder must:

      i.     return a duly executed Subscription Form (including the Eligibility Questionnaire, and
             with an accompanying IRS Form W-9 or appropriate IRS Form W-8, as applicable)
             and Subscription Agreement to the Subscription Agent, so that such documents are
             actually received by the Subscription Agent by the Subscription Expiration Deadline;

     ii.     with respect to Applicable Claims that are Senior Notes Claims, instruct its Nominee
             (as defined below) to electronically deliver to the Subscription Agent the debt securities
             underlying such Applicable Claim via DTC’s ATOP system at the same time its

                                                   4
      Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 32 of 72



            Nominee returns its Subscription Form and Subscription Agreement to the Subscription
            Agent, but in no event later than the Subscription Expiration Deadline; and

    iii.    at the same time its Nominee returns its Subscription Agreement and Subscription
            Form to the Subscription Agent but in no event later than the Subscription Expiration
            Deadline, pay the applicable Purchase Payment Amount to the Subscription Agent by
            wire transfer ONLY of immediately available funds in accordance with the instructions
            included in the Subscription Form.

        In the event that the funds received by the Subscription Agent from any Eligible Holder do
not correspond to the Purchase Payment Amount payable for the Rights Offering Securities elected
to be purchased by such Eligible Holder, the number of the Rights Offering Securities deemed to
be purchased by such Eligible Holder will be the lesser of (i) the amount of the Rights Offering
Securities elected to be purchased by such Eligible Holder and (ii) an amount of the Rights
Offering Securities determined by dividing the amount of the funds received by the Purchase
Payment Amount.

         The cash paid to the Subscription Agent in accordance with these Rights Offering
Procedures will be deposited and held by the Subscription Agent in a segregated escrow account
designed with escrow agreements mutually satisfactory to the Debtors, until administered in
connection with the settlement of the Rights Offering on the Effective Date. The Subscription
Agent may not use such cash for any other purpose prior to the Effective Date and may not
encumber or permit such cash to be encumbered with any lien or similar encumbrance. The cash
held by the Subscription Agent hereunder shall not be deemed part of the Debtors’ bankruptcy
estates.

       Unexercised Subscription Rights (including Subscription Rights that are not validly
exercised for any reason) will be deemed to be fully and irrevocably relinquished and waived
immediately following the Subscription Expiration Deadline.

       5.      Transfer Restrictions

       The Subscription Rights issued to holders of Applicable Claims may not be detached or
Transferred separately from the corresponding Applicable Claim. Any attempted detachment of
such Subscription Rights from the corresponding Applicable Claim by an Eligible Holder will be
null and void, will have no effect, and will not be recognized for any purpose. Rather, the
Subscription Rights will trade together with, and be evidenced by, the corresponding Applicable
Claims, until the Subscription Expiration Deadline, subject to such limitations, if any, that would
be applicable to the transferability of the underlying Senior Notes.

        Any Transfer of a Senior Notes Claim may be effectuated only by a Transfer of the
underlying debt security in accordance with procedures of DTC or other securities depository and
their respective participants, as applicable, and shall in all cases be deemed to be Transferred with
the corresponding Subscription Rights.

       Eligible Holders of Senior Notes Claims wishing to subscribe in the Rights Offerings
should return their Subscription Forms and Subscription Agreements only to their broker, bank,


                                                 5
      Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 33 of 72



commercial bank, transfer agent, trust company, dealer, or other securities agent or nominee (as
applicable, the “Nominee”) for processing.

       6.      Revocation

        Once an Eligible Holder has properly exercised its Subscription Rights, subject to the terms
and conditions of the Subscription Agreement, such exercise will be irrevocable. Moreover,
Senior Notes that have been tendered in respect of Senior Notes Claims cannot be withdrawn, and
therefore cannot be transferred, unless the Rights Offering has been terminated. Similarly, no
transfer of other Applicable Claims corresponding to Subscription Rights that have been exercised
will be recognized, unless the Rights Offering is terminated.

       7.      Return of Payment and Underlying Debt Securities; Termination of Transfer
               Restrictions

         If the Rights Offering is terminated or otherwise not consummated on or before [●], any
(i) cash paid to the Subscription Agent will be returned, without interest, to the applicable Eligible
Holder, (ii) any debt securities underlying Senior Notes Claim that were delivered to the
Subscription Agent through DTC, in connection with the exercise of the corresponding
Subscription Rights, will be returned to the account Nominee that submitted them through ATOP
as soon as reasonably practicable, but in any event within five business days, after such date and
(iii) the restriction on Transfer of Applicable Claims with respect to which Subscription Rights
have been exercised will be terminated.

       8.      Settlement of the Rights Offering and Distribution of the Rights Offering
               Securities

        The Debtors intend that the Rights Offering Securities will be issued to the Eligible
Holders, and/or, subject to compliance with applicable securities laws (including providing
evidence of such compliance reasonably satisfactory to the Debtor, which may include an opinion
of counsel), to any Affiliates (as defined in the Subscription Agreement) that the Eligible Holders
so designate in the Subscription Form, in book-entry form, and that DTC, or its nominee, will be
the holder of record of such Rights Offering Securities; provided that, to the extent practicable, an
Eligible Holder who is identified as an “underwriter” under Section 1145(b) of the Bankruptcy
Code or affiliates of the issuer will receive Rights Offering Securities registered directly in their
name. To the extent DTC is unwilling or unable to make the Rights Offering Securities eligible
on the DTC system, the Rights Offering Securities will be issued directly to the Eligible Holder or
its designee and such Eligible Holder or its designee will be the holder of record.

       9.      DTC

         The Senior Notes underlying any Senior Notes Claims are held in book-entry form in
 accordance with the practices and procedures of the DTC. The Debtors intend to comply with
 the practices and procedures of DTC for the purpose of conducting the Rights Offering with
 respect to the Senior Notes, and, subject to compliance with the requirements for modifications
 set forth in Section 12 hereof, these Rights Offering Procedures will be deemed appropriately
 modified to achieve such compliance.


                                                  6
      Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 34 of 72



         With respect to Rights Offering Securities issued to Eligible Holders of Senior Notes
 Claims, without limiting the foregoing, the Company intends that, to the extent practicable, such
 Rights Offering Securities will be issued in book entry form, and that DTC, or its nominee, will
 be the holder of record of such Rights Offering Securities. The ownership interest of each holder
 of such Rights Offering Securities, and transfers of ownership interests therein, is expected to be
 recorded on the records of the direct and indirect participants in DTC. It is expected that all
 Rights Offering Securities exercised through DTC will be allocated to exercising holders through
 DTC on or as soon as practicable after the Effective Date.

       10.     No Fractional Shares

        All allocations (including each Eligible Holder’s Rights Offering Securities) will be
calculated and rounded down to the nearest whole share.

       11.     Validity of Exercise of Subscription Rights

        All questions concerning the timeliness, viability, form, and eligibility of any exercise of
Subscription Rights will be determined in good faith by the Debtors and, if necessary, subject to a
final and binding determination by the Bankruptcy Court. The Debtors may waive any defect or
irregularity in, or permit or reject such defect or irregularity to be corrected within such time as
they may determine in good faith, the purported exercise of any Subscription Rights. Subscription
Agreements will be deemed not to have been received or accepted until all irregularities have been
waived or cured within such time as the Debtors determine in good faith.

       12.     Modification of Procedures

        The Debtors reserve the right to modify or adopt additional procedures consistent with
these Rights Offering Procedures to effectuate the Rights Offering and to issue the Rights Offering
Securities. The Debtors shall provide prompt notice, by means reasonably calculated to inform
holders of Applicable Claims, of any modification to these Rights Offering Procedures made after
the Subscription Commencement Date that has a material adverse effect on the holders of
Applicable Claims. The Debtors may execute and enter into agreements and take further action
that the Debtors determine in good faith are necessary and appropriate to effectuate and implement
the Rights Offering and the issuance of the Rights Offering Securities. Nothing in this paragraph
shall be construed so as to permit the Debtors to modify the terms of any executed and delivered
Subscription Agreement without the consent of the Eligible Holder party thereto.

       The Debtors reserve the right to require such additional certifications or other diligence
measures as the Debtors deem reasonably necessary to confirm the certifications of an Eligible
Holder.

       13.     Inquiries and Transmittal of Documents; Subscription Agent

       The Rights Offering Instructions for Eligible Holders of Applicable Claims attached hereto
should be carefully read and strictly followed by the Eligible Holders of Applicable Claims
wishing to participate in the Rights Offering.


                                                 7
      Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 35 of 72



        Questions relating to the Rights Offering should be directed to the Debtors’ restructuring
hotline at the following phone numbers:

                                             Prime Clerk, LLC
                                  McDermottBallots@primeclerk.com
                   (please reference “McDermott Rights Offering” in the subject line)
                                 or at the following telephone numbers:
                      (877) 426-7705 (Toll Free) or (917) 994-8380 (International)

       The risk of non-delivery of all documents and payments to the Subscription Agent is
on the Eligible Holder electing to exercise its Subscription Rights and not the Debtors, or the
Subscription Agent.




                                                8
      Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 36 of 72



                         MCDERMOTT INTERNATIONAL, INC.

           RIGHTS OFFERING INSTRUCTIONS FOR ELIGIBLE HOLDERS

Terms used and not defined herein or in the Rights Offering Procedures shall have the
meaning assigned to them in the Plan.

To elect to participate in the Rights Offering, you must follow the instructions set out below:

1.     Insert the amount of the Applicable Claims that you hold in Item 1 of your Subscription
       Form (if you do not know such amount, please contact the Subscription Agent). You may
       only submit a Subscription Form and participate in the Rights Offering with respect to a
       Claim following the Subscription Commencement Date up until the Subscription
       Expiration Deadline. If you hold Applicable Claims that are Senior Notes Claims and
       Applicable Claims other than Senior Notes Claims, you may separately submit one
       Subscription Form for the Applicable Claims that are Senior Notes Claims and another
       Subscription Form for the Applicable Claims other than Senior Notes Claims.

2.     Complete the calculation in Item 2(a) of your Subscription Form, which calculates the
       maximum amount of Rights Offering Securities available for you to purchase. Such
       amount must be rounded down to the nearest whole share.

3.     Complete the calculation in Item 2(b) of your Subscription Form to indicate the amount
       of Rights Offering Securities that you elect to purchase and calculate the Purchase Payment
       Amount for the Rights Offering Securities that you elect to purchase.

4.     Read and complete the certification in Item 2(c) of your Subscription Form certifying that
       you are an Eligible Holder.

5.     Read, complete, and sign the certification in Item 4 of your Subscription Form.

6.     Read and countersign the Subscription Agreement with respect to Applicable Claims.
       Such execution shall indicate your acceptance and approval of the terms and conditions set
       forth therein.

7.     Read, complete, and sign an IRS Form W-9 if you are a U.S. person. If you are a non-
       U.S. person, read, complete, and sign an appropriate IRS Form W-8. These forms may be
       obtained from the IRS at its website: www.irs.gov.

8.     Return your signed Subscription Form(s) (with accompanying IRS Form W-9 or
       appropriate IRS Form W-8, as applicable) and Subscription Agreement to the Subscription
       Agent prior to the Subscription Expiration Deadline.

9.     Arrange for full payment of the aggregate Purchase Price by wire transfer of immediately
       available funds, calculated in accordance with Item 2(b) of your Subscription Form. For
       Eligible Holders that hold Applicable Claims via a securities nominee, please instruct your
       securities nominee to coordinate payment of the Purchase Payment Amount, and transmit,


                                                9
      Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 37 of 72



       and deliver, such payment to the Subscription Agent by the Subscription Expiration
       Deadline.

10.    Instruct your securities nominee to electronically deliver to the Subscription Agent,

11.    If you are a holder of Senior Notes, the underlying debt securities at the same time you
       return your Subscription Agreement and Subscription Form to the Subscription Agent, but
       in no event later than the Subscription Expiration Deadline, via DTC’s ATOP system.

The Subscription Expiration Deadline is 4:00 p.m. prevailing Central Time on Wednesday,
February 19, 2020.

Please note that the Subscription Form (with accompanying IRS Form W-9 or appropriate
IRS Form W-8, as applicable) and the Subscription Agreement must be received by the
Subscription Agent, and the underlying debt securities of Eligible Holders of Senior Notes
Claims must be delivered to the Subscription Agent in accordance with the procedures of
DTC on or prior to the Subscription Deadline, or the subscription represented by your
Subscription Form will not be counted, and you will be deemed forever to have relinquished
and waived your right to participate in the Rights Offering.




                                              10
Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 38 of 72



                           EXHIBIT 4A

                       Subscription Agreement
Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 39 of 72




               MCDERMOTT INTERNATIONAL, INC.


          ______________________________________________

                        RIGHTS OFFERING
                   SUBSCRIPTION AGREEMENT
        WITH RESPECT TO CLASS 9 SENIOR NOTES CLAIMS
          ______________________________________________
    Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 40 of 72



                                 NOTICES

THIS SUBSCRIPTION AGREEMENT WITH RESPECT TO ALLOWED CLASS 9 SENIOR
NOTES CLAIMS (THE “AGREEMENT”) HAS BEEN PREPARED ON A CONFIDENTIAL
BASIS SOLELY FOR THE BENEFIT OF HOLDERS OF CLASS 9 ALLOWED SENIOR
NOTES CLAIMS IN CONNECTION WITH THE RIGHTS OFFERING BY MCDERMOTT
INTERNATIONAL, INC. (TOGETHER WITH ANY SUCCESSOR, THE “COMPANY”)
PURSUANT TO THE JOINT PREPACKAGED CHAPTER 11 PLAN OF REORGANIZATION
OF MCDERMOTT INTERNATIONAL, INC. AND ITS DEBTOR AFFILIATES FILED WITH THE
UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION ON JANUARY 22, 2020 (AS SUCH PLAN MAY BE ALTERED,
AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME IN ACCORDANCE
WITH THE TERMS THEREOF, INCLUDING THE PLAN SUPPLEMENT AND ALL
EXHIBITS, SUPPLEMENTS, APPENDICES AND SCHEDULES THE “PLAN”). ANY
REPRODUCTION OR DISTRIBUTION OF THIS AGREEMENT, OR RETRANSMITTAL OF
ITS CONTENTS, IN WHOLE OR IN PART, WITHOUT THE PRIOR WRITTEN CONSENT
OF THE COMPANY IS PROHIBITED.

IN MAKING AN INVESTMENT DECISION, INVESTORS MUST RELY ON THEIR OWN
EXAMINATION OF THE COMPANY AND THE TERMS OF THE OFFERING, INCLUDING
THE MERITS AND RISKS INVOLVED. THESE SECURITIES HAVE NOT BEEN
RECOMMENDED, APPROVED OR DISAPPROVED BY THE SECURITIES AND
EXCHANGE COMMISSION (THE “SEC”), ANY STATE SECURITIES COMMISSION OR
ANY OTHER REGULATORY AUTHORITY. NONE OF THE FOREGOING AUTHORITIES
HAVE PASSED UPON, OR ENDORSED THE MERITS OF, THIS OFFERING OR THE
ACCURACY OR ADEQUACY OF THE DISCLOSURE STATEMENT WITH RESPECT TO
THE PLAN THAT IS PREPARED AND DISTRIBUTED IN ACCORDANCE WITH THE
BANKRUPTCY CODE, THE BANKRUPTCY RULES, AND ANY OTHER APPLICABLE
LAW. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.

THE SECURITIES REFERRED TO HEREIN HAVE NOT BEEN REGISTERED WITH THE
SEC UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
15 U.S.C. §§ 77A-77AA, OR ANY SIMILAR FEDERAL, STATE OR LOCAL LAW. THE
SECURITIES WILL BE OFFERED AND SOLD PURSUANT TO THE EXEMPTIONS FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT PROVIDED BY
SECTION 1145 OF THE BANKRUPTCY CODE. THIS AGREEMENT IS NOT AN OFFER
TO SELL TO OR A SOLICITATION OF AN OFFER TO BUY FROM, NOR WILL ANY
SECURITIES BE OFFERED OR SOLD TO, ANY PERSON IN ANY JURISDICTION IN
WHICH SUCH OFFER, SOLICITATION, PURCHASE OR SALE WOULD BE UNLAWFUL
UNDER THE SECURITIES LAWS OF SUCH JURISDICTION.

THE COMPANY MAKES NO REPRESENTATION TO ANY OFFEREE OR PURCHASER OF
THE SECURITIES REGARDING THE LEGALITY OF AN INVESTMENT THEREIN BY
SUCH OFFEREE OR PURCHASER UNDER APPLICABLE LEGAL INVESTMENT OR
SIMILAR LAWS.



                                    -i-
    Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 41 of 72



PROSPECTIVE INVESTORS SHOULD NOT CONSTRUE THE CONTENTS OF THIS
AGREEMENT, THE DISCLOSURE STATEMENT OR ANY PRIOR OR SUBSEQUENT
COMMUNICATIONS FROM THE COMPANY OR ANY OF THEIR AGENTS, OFFICERS
OR REPRESENTATIVES, AS LEGAL OR TAX ADVICE. EACH OFFEREE SHOULD
CONSULT ITS OWN ADVISORS AS TO LEGAL, TAX AND RELATED MATTERS
CONCERNING AN INVESTMENT IN THE COMPANY.

THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK, INCLUDING BUT NOT
LIMITED TO, SUCH RISKS LISTED UNDER THE HEADING “RISK FACTORS” IN THE
DISCLOSURE STATEMENT. IT IS SPECULATIVE AND SUITABLE ONLY FOR PERSONS
WHO HAVE SUBSTANTIAL FINANCIAL RESOURCES AND HAVE NO NEED FOR
LIQUIDITY IN THIS INVESTMENT. FURTHER, THIS INVESTMENT SHOULD ONLY BE
MADE BY THOSE WHO UNDERSTAND OR HAVE BEEN ADVISED WITH RESPECT TO
THE TAX CONSEQUENCES OF AND RISK FACTORS ASSOCIATED WITH THE
INVESTMENT AND WHO ARE ABLE TO BEAR THE SUBSTANTIAL ECONOMIC RISK
OF THE INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THEREFORE,
INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO RETAIN
OWNERSHIP OF THE SECURITIES AND TO BEAR THE FINANCIAL RISKS OF THIS
INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.




                                    -ii-
      Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 42 of 72




                               SUBSCRIPTION AGREEMENT

        This Subscription Agreement (this “Agreement”), by and among the McDermott
International, Inc. and certain of its debtor and non-debtor affiliates (collectively, the “Company”)
(including any successor as contemplated by the Joint Prepackaged Chapter 11 Plan of
Reorganization of McDermott International, Inc. and its Debtor Affiliates (as such plan may be
altered, amended, modified, or supplemented from time to time in accordance with the terms
thereof, including the Plan Supplement as defined below and all exhibits, supplements, appendices,
and schedules the “Plan”), and the undersigned (the “Subscriber”), shall be deemed executed as of
the date the Company executes a counterpart to this Agreement previously executed by the
Subscriber.

       WHEREAS, on January 21, 2020, McDermott International, Inc. and certain of its affiliates
(the “Debtors”) commenced cases under chapter 11 of title 11 of the United States Code, 11 U.S.C.
§§ 101, et seq. (as amended, supplemented, or otherwise modified from time to time, the
“Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of Texas
Houston Division (the “Bankruptcy Court”);

       WHEREAS, the Debtors submitted a Plan with the Bankruptcy Court, and the related
Disclosure Statement for the Joint Prepackaged Chapter 11 Plan of Reorganization of McDermott
International, Inc. and its Debtor Affiliates (as may be amended or modified from time to time in
accordance with its terms, the “Disclosure Statement”), to certain holders of claims against the
Debtors in connection with the solicitation of acceptances of the Plan;

        WHEREAS, pursuant to the Plan, each Eligible Holder of Claims in Class 9, as applicable,
constituting the Senior Notes Claims (the “Applicable Claims”) will receive Subscription Rights
to subscribe for such Eligible Holders’ pro rata share of Rights Offering Securities (the “Rights
Offering”);

       WHEREAS, the Subscriber has certified that it is an Eligible Holder of Claims in Class 9
under the Plan and that it held on the Record Date the Claims in Class 9 set forth in Item 1 of such
Subscriber’s Subscription Form; and

        WHEREAS, the Subscriber wishes to subscribe to purchase Rights Offering Securities as
set forth herein on the terms and subject to the conditions of, and in accordance with, the Plan,
Rights Offering Procedures, and this Agreement.

       NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants herein, and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Subscriber and the Company hereby represent and agree as
follows:
      Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 43 of 72



                1.     SUBSCRIPTION.

               (a)     The Subscriber hereby subscribes for the number of shares of New Common
Stock (as defined in the Plan) set forth in Item 2b of such Subscriber’s Subscription Form (the
“Subscribed Amount”) and, subject to the terms and conditions set forth in the Plan, these Rights
Offering Procedures, the Subscription Form and this Agreement, agrees to pay $[●] per share
subscribed for (the “Purchase Price”).

               (b)    The Subscriber will (i) return this Agreement and the Subscription Form no
later than the Subscription Expiration Deadline and (ii) pay the aggregate Purchase Price (the
“Purchase Payment Amount”) for such Subscribed Amount set forth in Item 2b of such
Subscriber’s Subscription Form, at the time and the manner set forth in and in accordance with the
instructions included on Item 3 of such Subscriber’s Subscription Form. No interest shall be
payable on any advanced funding of the Purchase Payment Amount. Eligible Holders of Senior
Notes Claims wishing to subscribe in the Rights Offerings should return their Subscription Forms
and Subscription Agreements only to their broker, bank, commercial bank, transfer agent, trust
company, dealer, or other securities agent or nominee (as applicable, the “Nominee”) for
processing.

                (c)   Eligible Holders of Applicable Claims that are Senior Notes Claims must
also instruct their Nominees to electronically deliver the respective notes underlying the Senior
Notes Claims to the Subscription Agent via DTC’s ATOP system in accordance with the
procedures of DTC by the Subscription Expiration Deadline.

              (d)     If all or any portion of a Senior Notes Claim included in Item 1 of such
Subscriber’s Subscription Form is determined not to be an Allowed Senior Notes Claim, the
Subscriber Agrees that its Maximum Participation Amount calculated in Item 2a of such
Subscriber’s Subscription Form will be reduced such that the Maximum Participation Amount is
calculated based only on such Subscriber’s Allowed Senior Notes Claim (such Reduced
Maximum Participation Amount, the “Reduced Maximum Participation Amount”). If such
reduction is made and the Subscriber’s Subscribed Amount exceeds the Subscriber’s Reduced
Maximum Participation Amount, the Subscriber’s Subscribed Amount will be reduced to equal
the Reduced Maximum Participation Amount.

               (e)    In the event that the funds received by the Subscription Agent from the
Subscriber does not correspond to the applicable Purchase Payment Amount payable for the
Subscribed Amount, the amount of the Rights Offering Securities deemed to be purchased by such
Eligible Holder will be the lesser of (i) the Subscribed Amount elected to be purchased by such
Eligible Holder and (ii) an amount of the Rights Offering Securities determined by dividing the
amount of the funds received by the Purchase Payment Amount.

               (f)     If the amount the Subscriber may purchase is reduced pursuant to Section
1(c) and 1(d) hereof, the Subscription Agent will return any funds received by the Subscription
Agent in excess of the reduced purchase price upon settlement of the Rights Offering.

              (g)     Subject to the conditions specified in Section 6, the closing of the issuance
of Rights Offering Securities contemplated by this Agreement (the “Closing”) will take place on
      Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 44 of 72



the Effective Date pursuant to the Plan.          The date on which the Closing occurs is
(the “Closing Date.”)

               (h)     In the event the Rights Offering is terminated or otherwise not
consummated on or before [●], 2020, any Rights Offering funds shall be returned, without interest,
to the Subscriber in accordance with the instructions provided in the Subscription Form as soon as
reasonably practicable, but in any event within five Business Days after the date on which the
Rights Offering is terminated.

                2.      REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

               The Company represents and warrants to the Subscriber as of the date hereof as
follows:

               (a)      Subject to the entry of the Bankruptcy Court’s confirmation order relating
to the Plan and occurrence of the Closing, (i) the Company will have the requisite corporate or
other applicable power and authority to execute and deliver this Agreement, (ii) this Agreement
and the consummation by the Company of the transactions contemplated hereby will have been
duly authorized by all requisite corporate action and (iii) this Agreement will have been duly and
validly executed and delivered by the Company will constitute the valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms.

               (b)     The New Common Stock, when issued in accordance with the provisions
hereof and the Confirmation Order, will be validly issued by the Company, and will represent fully
paid and non-assessable shares of the Company.

                (c)     Except for the representations and warranties contained in this Section 2
and the Plan, neither the Company nor any other Person makes any express or implied
representation or warranty with respect to the Company or any other information provided to the
Subscriber. Neither the Company nor any other Person will have or be subject to any liability or
indemnification obligation to the Subscriber or any other Person resulting from the distribution to
the Subscriber, or use by the Subscriber of, any such information, documents, projections,
forecasts or other material made available to the Subscriber, unless and only to the extent that any
such information is included in a representation or warranty contained in this Section 2, the Plan
or the Disclosure Statement.

                3.      REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER.

               The Subscriber represents and warrants to the Company as of the date hereof as
follows:

              (a)    The Subscriber is an Eligible Holder and held on the Record Date the
aggregate Senior Notes Claims in Class 9 set forth on Item 1 of such Subscriber’s Subscription
Form.

               (b)    The Subscriber has the requisite corporate or other applicable power and
authority to execute and deliver this Agreement and the Subscription Form and to perform its
      Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 45 of 72



obligations hereunder and thereunder. This Agreement and the consummation by the Subscriber
of the transactions contemplated hereby have been duly authorized by all requisite action. This
Agreement has been duly and validly executed and delivered by the Subscriber and constitutes the
valid and binding obligation of the Subscriber, enforceable against the Subscriber in accordance
with its terms. Except to the extent the Subscriber is an individual, the Subscriber is a duly
organized entity validly existing under the laws of the jurisdiction of its incorporation or formation.

              (c)     Subject to the conditions contained in Section 6, this subscription is and
shall be irrevocable, except that the Subscriber shall have no obligation hereunder if this
Agreement is for any reason rejected or the Rights Offering are for any reason terminated.

               (d)    The Subscriber has read and understands this Agreement, the Plan, the
Disclosure Statement, the Rights Offering Procedures and the Subscription Form and understands
the terms and conditions herein and therein and the risks associated with the Company and its
business as described in the Disclosure Statement. The Subscriber has, to the extent deemed
necessary by the Subscriber, discussed with legal counsel the representations, warranties and
agreements that the Subscriber is making herein.

                (e)   No third-party consents or approvals (including governmental consents or
approvals) are required to be obtained, made or given in order to permit the Subscriber to execute
and deliver this Agreement and to perform its obligations hereunder.

                (f)     Neither the execution and delivery of this Agreement by the Subscriber nor
the consummation of any of the transactions contemplated hereby will violate or conflict with, or
result in a breach of, or constitute a default under (whether upon notice or the passage of time or
both) any (i) contract to which the Subscriber is a party or (ii) applicable laws, regulations, orders,
judgments and decrees to which the Subscriber is subject.

               (g)    The Subscriber is not relying upon any information, representation or
warranty by the Company other than as set forth in this Agreement, the Plan, or the Disclosure
Statement. The Subscriber has consulted, to the extent deemed appropriate by the Subscriber, with
the Subscriber’s own advisors as to the financial, tax, legal and related matters concerning an
investment in the Rights Offering Securities and on that basis believes that an investment in the
Rights Offering Securities is suitable and appropriate for the Subscriber.

                (h)    The foregoing representations and warranties will be true on the date hereof
and as of the Closing Date and will survive delivery of this Agreement. If any of such
representations and warranties is not true prior to acceptance of this Agreement by the Company
or prior to the Closing Date, the Subscriber will give written notice of such fact to the Company,
specifying which representations and warranties are not true and the reasons therefor.

              (i)     The Subscriber is an Eligible Holder and the Eligible Holder Certification
(item 2c of the Subscription Form) completed by the Subscriber sets forth a true, correct and
complete statement of the Subscriber’s Eligible Holder status.

                (j)    The Subscriber is acquiring the Rights Offering Securities solely for its own
account or for the account of an Affiliate of the Subscriber for investment and neither with a view
      Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 46 of 72



toward, nor any present intention of, Transferring the Rights Offering Securities. No other Person
has any right with respect to or interest in the Rights Offering Securities to be purchased by the
Subscriber, nor has the Subscriber agreed to give any Person any such interest or right in the future.

               (k)     The Subscriber is not a party to any contract with any Person that would
give rise to a valid Claim against the Debtors for a brokerage commission, finder’s fee or like
payment in connection with the Subscriber’s investment in the Company (other than the
Restructuring Support Agreement and all other agreements to which it will be a party as
contemplated by the Restructuring Support Agreement and the Plan and any contract giving rise
to the expense reimbursement thereunder).

                4.      SUBSCRIBER ACKNOWLEDGMENTS.

       The Subscriber further acknowledges the following as of the date hereof and as of the
Closing Date:

                (a)    The Rights Offering Securities purchased pursuant hereto will be initially
issued in the name of the Subscriber as indicated on such Subscriber’s Subscription Form.

                (b)    This Agreement contains the Subscriber’s irrevocable firm commitment,
subject only to the terms and conditions of this Agreement and the Rights Offering Procedures, to
purchase the Rights Offering Securities.

             (c)     Except to the extent provided in this Agreement or the Plan the Company
makes no representation or warranty in connection with the purchase of the Rights Offering
Securities.

               (d)     No federal or state agency has made or will make any finding or
determination as to the adequacy or accuracy of any information provided to the Subscriber in
connection with its consideration of its investment in the Rights Offering Securities or as to the
fairness of the Rights Offering for investment, nor any recommendation or endorsement of the
Rights Offering Securities.

                 (e)    The Company will be relying on representations, warranties and agreements
made by the Subscriber to the Company, and the covenants agreed to by the Subscriber, herein.
The Subscriber agrees to provide, if requested, any additional information that may reasonably be
required to determine its eligibility to purchase the Rights Offering Securities. If there is any
change in any of the information provided by the Subscriber relating to such Subscriber’s
eligibility to purchase the Rights Offering Securities, or if any of the Subscriber’s representations
and warranties becomes inaccurate in any respect, the Subscriber will furnish such revised or
corrected information to the Company as soon as reasonably practicable, but in any event within
five Business Days prior to the Subscription Expiration Deadline.

                (f)    The Subscriber understands and acknowledges that all calculations,
including, to the extent applicable, the calculation of (i) the value of the Subscriber’s or any other
Eligible Holder’s Class 9, Allowed Senior Notes Claims or (ii) the Subscriber’s or any other
      Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 47 of 72



Eligible Holder’s Rights Offering Securities, shall be made in good faith by the Company and in
accordance with the Plan, and any disputes regarding such calculations shall be subject to a final
and binding determination by the Bankruptcy Court.

                (g)      The Disclosure Statement contains financial projections. The financial
projections set forth in the Disclosure Statement represent the Debtors’ management team’s best
estimate of the Debtors’ future financial performance, which is necessarily based on certain
assumptions regarding the anticipated future performance of the Reorganized Debtors’ operations,
as well as the United States and world economics in general, and the industry segments in the
which the Debtors operate in particular. While the Debtors believe that the financial projections
contained the Disclosure Statement are reasonable, there can be assurance that they will be
realized. In addition, the projections do not and cannot take into account such factors as the
Debtors’ ability to confirm and consummate the Plan; the potential that the Plan may be converted
to a process to sell substantially all of the Debtor’s assets under Section 363 of the Bankruptcy
Code; the Debtors’ ability to reduce their overall financial leverage; the potential adverse impact
of the Chapter 11 Cases on the Debtors’ operations, management and employees, and the risks
associated with operating the Debtors’ business during the Chapter 11 Cases; customer responses
to the Chapter 11 cases; the Debtors’ inability to discharge or settle claims during the Chapter 11
cases; general economic, business and market conditions; currency fluctuations; interest rate
fluctuations; price increases; exposure to litigation; a decline in the Debtors’ market share due to
competition or price pressure by customers; the Debtors’ ability to implement cost reduction
initiatives in a timely manner; the Debtors’ ability to divest existing businesses; financial
conditions of the Debtors’ customers; adverse tax changes; limited access to capital resources;
changes in domestic and foreign laws and regulations; trade balance; natural disasters; geopolitical
instability; and the effects of governmental regulations on the Debtors’ businesses. The Subscriber
acknowledges that it is prepared for the substantial economic risks involved in the purchase of the
Rights Offering Securities, including the total loss of its investment. The Debtors will not be under
any duty to update the projections or the risk factors included in the Disclosure Statement prior to
or after the Closing Date.

               (h)     The Subscriber understands that the Rights Offering Securities have not
been registered under the Securities Act nor qualified under any state securities laws and that the
Rights Offering Securities are being offered and sold pursuant to an exemption from such
registration and qualification requirements based in part upon the Subscriber’s representations
contained herein.

                5.      [RESERVED]

                6.      CONDITIONS TO CLOSING.

                (a)    Conditions to Each Party’s Obligations. The respective obligations of the
Subscriber and the Company to consummate the transactions contemplated by this Agreement are
subject to the simultaneous occurrence of the Effective Date.

             (b)     Conditions to Obligations of the Company. The obligations of the Company
to consummate the transactions contemplated by this Agreement with the Subscriber are subject
        Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 48 of 72



to the satisfaction or waiver, at or prior to the Closing, of the following conditions:

                     (i)     All representations and warranties of the Subscriber in Section 3 of
this Agreement must be true, correct and complete in all respects on the Closing Date;

                     (ii)    All acknowledgments of the Subscriber in Section 4 of this
Agreement must be true, correct and complete in all respects on the Closing Date;

                            (iii)    The Plan shall have been confirmed by the Bankruptcy Court; and

                     (iv)   Compliance by the Subscriber with the Rights Offering Procedures
governing the Rights Offering, including payment by the Subscriber of the Purchase Payment
Amount.

                   (c)      Conditions to Obligations of the Subscriber. The obligations of the
Subscriber to consummate the transactions contemplated by this Agreement are subject to the
satisfaction or waiver, at or prior to the Closing, of the following conditions:

                     (i)     All representations and warranties of the Company in Section 2 of
this Agreement must be true and correct in all material respects on the Closing Date; and

                      (ii)   Compliance by the Company with the Rights Offering Procedures
governing the Rights Offering.

                    7.       TERMINATION.

        Unless the Closing has occurred, this Agreement will terminate upon the earlier of (i)
termination of the Plan or rejection of the Plan by all classes entitled to vote, (ii) termination of
the Restructuring Support in accordance with its terms and (iii) the Outside Date. In the event this
Agreement is terminated, any payments received pursuant to Section 1(a) of this Agreement will
be returned, without interest, to the Subscriber as soon as reasonably practicable, but in any event,
within five Business Days after the date of termination.

                    8.       INTERPRETATION OF THIS AGREEMENT.

                   (a)    Terms Defined.1 As used in this Agreement, the following terms have
    the respective meanings set forth below:

                   “Eligibility Certification:” The certification in item 2c of the Subscription Form.

                   “Affiliate:” The meaning set forth in section 101(2) of the Bankruptcy Code.

                   “Allowed Senior Notes Claim:” Has the meaning ascribed to such term in the Plan.



1
          Capitalized terms used but not otherwise defined herein have the meanings set forth in the Plan.
Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 49 of 72



        “Bankruptcy Rules:” The Federal Rules of Bankruptcy Procedure as promulgated
 by the United States Supreme Court under section 2075 of title 28 of the United States
 Code, 28 U.S.C. § 2075, as applicable to the Chapter 11 Cases and the general, local, and
 chambers rules of the Bankruptcy Court.

        “Business Day:” Any day, other than a Saturday, Sunday or legal holiday, as
 defined in Bankruptcy Rule 9006(a).

        “Chapter 11 Cases:” The procedurally consolidated Chapter 11 Cases [●] pending
 for the Debtors in the Bankruptcy Court pursuant to the [Order (i) Directing Joint
 Administration of Chapter 11 Cases and (ii) Granting Related Relief (Docket No. [●])].

        “Claim:” The meaning set forth in section 101(5) of the Bankruptcy Code.

        “Confirmation Date:” The date on which the Bankruptcy Court enters the
 Confirmation Order on the docket of the Chapter 11 Cases within the meaning of
 Bankruptcy Rules 5003 and 9021.

       “Confirmation Order:” An Order confirming the Plan under section 1129 of the
 Bankruptcy Code.

        “DTC:” The Depositary Trust Company.

         “Effective Date:” The date that is the first Business Day after the Confirmation
 Date on which all conditions precedent to the occurrence of the Effective Date set forth in
 the Plan have been satisfied or waived in accordance with the Plan.

        “Eligible Holder:” Has the meaning ascribed to it in the Subscription Form.
        “Senior Notes Claim:” Has the meaning ascribed to such term in the Plan.
         “Governmental Entity:” Any U.S. or non-U.S. international, regional, federal,
 state, municipal or local governmental, judicial, administrative, legislative or regulatory
 authority, entity, instrumentality, agency, department, commission, court or tribunal of
 competent jurisdiction (including any branch, department or official thereof).

       “Order:” Any judgment, order, award, injunction, writ, permit, license or decree of
 any Governmental Entity or arbitrator of applicable jurisdiction.

         “Outside Date:” the date that is [●] days from entry of the Confirmation Order, and
 in any event [●] days from the Petition Date.

         “Person:” An individual, partnership, limited liability company, joint-stock
 company, corporation, trust or unincorporated organization, or a government or agency or
 political subdivision thereof.

         “Petition Date:” The date on which each of the Debtors filed their petitions for
 relief commencing the Chapter 11 Cases.
      Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 50 of 72



               “Plan Supplement:” The compilation of documents and forms of documents,
       schedules and exhibits to the Plan (as amended, supplemented, or modified from time to
       time in accordance with the Plan, the Bankruptcy Code and the Bankruptcy Rules), to be
       filed by the Debtors in accordance with the Plan.

              “Record Date:” Has the meaning ascribed to it in the Rights Offering Procedures.

             “Rights Offering:”     Has the meaning ascribed to it in the Rights Offering
       Procedures.

               “Rights Offering Procedures:” The document entitled “McDermott International,
       Inc. Rights Offering Procedures.”

              “Senior Notes Claims:” Has the meaning ascribed to it in the Plan.

             “Subscribed Amount:”        Has the meaning set forth in Section 1(a) of this
       Agreement.

              “Subscription Agent:” Prime Clerk, LLC, or any other entity designated as such
       by the Company, in its capacity as a subscription agent in connection with the Rights
       Offering.
               “Subscription Commencement Date:” The date on which this Agreement is first
       sent to Eligible Holders of Senior Notes Claims.

              “Subscription Expiration Deadline:” 4:00 p.m. prevailing Central Time on
       Wednesday, February 19, 2020, the date by which the properly completed Agreement and
       the Purchase Payment Amount will be required to be delivered to the Subscription Agent
       as provided in the Subscription Form.

              “Subscription Form:” The subscription form to be completed by holders of Senior
       Notes Claims.

             “Subscription Right:” Has the meaning ascribed to it in the Rights Offering
       Procedures.

              “Transfer:” Has the meaning ascribed to it in the Rights Offering Procedures.

                (b)    Directly or Indirectly. Where any provision in this Agreement refers to
action to be taken by any Person, or which such Person is prohibited from taking, such provision
will be applicable whether such action is taken directly or indirectly by such Person.

          (c)   Governing Law; Jurisdiction. THIS AGREEMENT, AND ALL CLAIMS
ARISING OUT OF OR RELATING THERETO, WILL BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO ITS CONFLICTS OF LAW PRINCIPLES. THE SUBSCRIBER
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF, AND VENUE IN, THE
UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF TEXAS
      Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 51 of 72



HOUSTON DIVISION, AND WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS.

             (d)     Section Headings. The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not be deemed to constitute a part thereof.

               (e)     Construction. This Agreement has been freely and fairly negotiated
between the parties. If an ambiguity or question of intent or interpretation arises, this Agreement
will be construed as if drafted jointly by the parties and no presumption or burden of proof will
arise favoring or disfavoring any party because of the authorship of any provision of this
Agreement. The words “include”, “includes”, and “including” will be deemed to be followed by
“without limitation.” Pronouns in masculine, feminine and neuter genders will be construed to
include any other gender, and words in the singular form will be construed to include the plural
and vice versa, unless the context otherwise requires. The words “this Agreement”, “herein”,
“hereof”, “hereby”, “hereunder” and words of similar import refer to this Agreement as a whole
and not to any particular subdivision unless expressly so limited.

                9.     MISCELLANEOUS.

               (a)     Notices.

                      (i)    The Subscriber acknowledges that a completed and signed copy of
this Agreement, the Subscription Form, as applicable, together with payment of the applicable
Purchase Payment Amount, must be received by the Subscription Agent in accordance with the
instructions included herewith by the Subscription Expiration Deadline for the subscription
contemplated hereby to be valid.

                       (ii)   Except as otherwise provided in this Agreement, following
execution of this Agreement, all demands, notices, requests, consents and other communications
under this Agreement must be in writing, sent contemporaneously to all of the notice parties set
forth below and deemed given when delivered, if delivered by hand or upon confirmation of
transmission, if delivered by facsimile, or if no response to the effect that an email cannot be
delivered to the sender is received within two (2) hours, if delivered by email, during standard
business hours (from 8:00 A.M. to 6:00 P.M. at the place of receipt) at the addresses, facsimile
numbers, and email addresses set forth below:

                      (A)    if to the Subscriber, at its address or facsimile number shown on the
           Subscription Form, or at such other address or facsimile number as the Subscriber may
           have furnished the Company and the Subscription Agent in writing; and

                      (B)     if to the Company, at (or at such other address or facsimile number
           as it may have furnished in writing to the Subscriber):

                      McDermott International, Inc.
                      Care of
                      Kirkland & Ellis LLP
     Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 52 of 72



                      Attn: Anthony Grossi
                             John R. Luze
                             Luke Smith
                      601 Lexington Avenue
                      New York, NY 10022
                      Tel: (212) 446-4829
                      Fax: (212) 446-4801
                      Email: anthony.grossi@kirkland.com
                             john.luze@kirkland.com
                             lucas.smith@kirkland.com

              (b)     Expenses and Taxes. The Company will pay, and hold the Subscriber
harmless from any and all liabilities (including interest and penalties) with respect to, or resulting
from any delay or failure in paying, stamp and other taxes (other than income taxes), if any,
which may be payable or determined to be payable on the execution and delivery of this
Agreement or acquisition of the Rights Offering Securities pursuant to this Agreement.

                (c)   Reproduction of Documents. This Agreement and all documents
relating hereto may not be reproduced or distributed by the Subscriber without the prior written
consent of the Company.

               (d)     Assignment; Successors. This Agreement is not assignable by the
Subscriber without the prior written consent of the Company. This Agreement and the rights,
powers and duties set forth herein will inure to the benefit of and be binding upon the successors
and permitted assigns of each of the parties.

               (e)     Entire Agreement; Amendment and Waiver. This Agreement constitutes
the entire understanding of the parties hereto and supersedes all prior understandings among
such parties with respect to the matters covered herein. This Agreement may be amended, and
the observance of any term of this Agreement may be waived, with (and only with) the written
consent of the Company and the Subscriber.

                (f)    Severability. If any provision of this Agreement or the application of
such provision to any Person or circumstance is held to be invalid by any court of competent
jurisdiction, the remainder of this Agreement or the application of such provision to Persons or
circumstances other than those to which it is held invalid will not be affected thereby.

                (g)     Counterparts; Facsimile and PDF Signatures. This Agreement may be
executed in one or more counterparts, each of which will be deemed an original and all of which
together will be considered one and the same agreement. The exchange of copies of this
Agreement and of signature pages by facsimile or portable document format (PDF) transmission
shall constitute effective execution and delivery of this Agreement as to the parties hereto and
may be used in lieu of the original Agreement for all purposes. Signatures of the parties hereto
transmitted by facsimile or PDF shall be deemed to be their original signatures for all purposes.
         Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 53 of 72



          Please indicate your acceptance and approval of the foregoing in the space provided
below.


ACCEPTED AND APPROVED

as of the      day of                           , 2020

SUBSCRIBER:
(Please provide full legal name)

Signature:

Name of Signatory:

Title:


Address:

City:                            State:

Postal Code:

Country:

Telephone:                       Facsimile:

Email Address:

If U.S. person, check here and attach IRS Form W-9: □ U.S. person

If Non-U.S. person, check here and attach appropriate IRS Form W-8: □ Non-U.S. person



                                          [●]

                                          _________________________________
                                          Name:
                                          Title:
Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 54 of 72



                           EXHIBIT 4B

                         Subscription Form
       Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 55 of 72


                                   MCDERMOTT INTERNATIONAL, INC.
                                             RIGHTS OFFERING
                                            SUBSCRIPTION FORM
                                     FOR USE BY ELIGIBLE HOLDERS

                           IN CONNECTION WITH DEBTORS’ DISCLOSURE
                         STATEMENT DATED JANUARY 21, 2020, AS AMENDED
                                 SUBSCRIPTION EXPIRATION DEADLINE

The Subscription Expiration Deadline is 4:00 p.m. prevailing Central Time on Wednesday, February 19, 2020.

                                                    *****
                                                 IMPORTANT
Please note your Subscription Form (with accompanying IRS Form W-9 or appropriate IRS Form W-8, as
applicable) and Subscription Agreement along with completing wire transfer of the applicable Purchase
Payment Amount must be received by the Subscription Agent on or prior to the Subscription Expiration
Deadline or the subscription represented by your Subscription Form will not be counted and will be deemed
forever relinquished and waived. Capitalized terms used but not defined herein shall have the meaning ascribed
thereto in the Plan or Rights Offering Procedures, as applicable.
                                                     *****
The Rights Offering Securities are being distributed and issued by the McDermott International, Inc. without
registration under the Securities Act, in reliance generally upon the exemption from registration provided by
Section 1145 of the Bankruptcy Code.
The Subscription Rights will not be detachable from the underlying claims (the “Applicable Claims”) and no
Subscription Rights may be sold, transferred, assigned, pledged, hypothecated, participated, donated or
otherwise encumbered or disposed of, directly or indirectly (including through derivatives, options, swaps,
forward sales or other transactions in which any person receives the right to own or acquire any current or
future interest in the Subscription Rights, the Rights Offering Securities, the Applicable Claims and any related
claims) (each of the above, a “Transfer”); provided that holding securities attesting ownership of Subscription
Rights in an account with a broker dealer where the broker dealer holds a security interest or other
encumbrance over property in the account generally, which security interest or other encumbrance is released
upon transfer of such securities, shall not constitute a “Transfer” for purposes hereof. The Subscription Rights,
together with the underlying Applicable Claims of the Eligible Holders with respect to which such Subscription
Rights were issued, will be evidenced by the corresponding Applicable Claims until the Subscription Expiration
Deadline and will Transfer together as a unit, subject to such limitations, if any, that would be applicable to the
transferability of the underlying Applicable Claims. Participation in the Rights Offering is limited to Eligible
Holders. The Rights Offering Securities are available only to Eligible Holders, and any invitation, offer or
agreement to purchase will be entered into only with Eligible Holders. No offer or invitation to subscribe is
being made to any person who is not an Eligible Holder and no such person should act or rely on any offer or
invitation to subscribe or purchase Rights Offering Securities contained in this document.
To exercise the Subscription Rights, an Eligible Holder must complete and return to the Subscription Agent
(as defined in the Rights Offering Procedures) a Subscription Form (with accompanying IRS Form W-9 or
appropriate IRS Form W-8, as applicable) and a Subscription Agreement (as defined in the Rights Offering
Procedures), and pay the applicable Purchase Payment Amount (as defined in the Rights Offering Procedures),
prior to the Subscription Expiration Deadline (as defined in the Rights Offering Procedures). Eligible Holders
must deliver their Subscription Form (with accompanying IRS Form W-9 or appropriate IRS Form W-8, as
applicable) and their Subscription Agreement (as defined in the Rights Offering Procedures) to their nominees
in sufficient time to allow such Nominee to deliver the Subscription Form and Subscription Agreement to the
Subscription Agent, and they must electronically deliver the respective notes underlying claims by Eligible
Holders of Senior Notes (the “Senior Notes Claims”) to the Subscription Agent through the Automated Tender
Offer Program (“ATOP”) in accordance with the procedures of The Depositary Trust Company (“DTC”) prior
to the Subscription Expiration Deadline.
Any Eligible Holder that subscribes for Rights Offering Securities and is an “underwriter” under Section
1145(b) of the Bankruptcy Code will be subject to restrictions under the Securities Act on its ability to resell
       Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 56 of 72


those securities and will receive “restricted securities” (as defined under Rule 144 promulgated under the
Securities Act). Resale restrictions are discussed in more detail in Article XII of the Disclosure Statement,
entitled “Certain Securities Law Matters.”
Exercise of the Subscription Rights once made cannot be revoked unless the Rights Offering is terminated.
Senior Notes that have been tendered cannot be withdrawn, and therefore cannot be transferred, unless
exercise of the Subscription Rights is permitted to be revoked because the Rights Offering has been terminated.
Similarly, no transfer of any other Applicable Claims corresponding to Subscription Rights that have been
exercised will be recognized, unless the Rights Offering is terminated.
The distribution or communication of the Rights Offering Procedures and the issue of the Rights Offering
Securities in certain jurisdictions may be restricted by law. No action has been taken or will be taken to permit
the distribution or communication of the Rights Offering Procedures in any jurisdiction where any action for
that purpose may be required. Accordingly, these Rights Offering Procedures may not be distributed or
communicated, and the Rights Offering Securities may not be subscribed, purchased or issued, in any
jurisdiction, except in circumstances where such distribution, communication, subscription, purchase or
issuance would comply with all applicable laws and regulations without the need for the issuer to take any
action or obtain any consent, approval or authorization therefor, except for any notice filings required under
U.S. federal and applicable state securities laws.
Each Rights Offering Security issued upon exercise of a Subscription Right to an Eligible Holder located outside
the United States, and each certificate issued in exchange for or upon the transfer, sale, or assignment of any
such Rights Offering Securities, shall be stamped or otherwise imprinted with a legend in substantially the
following form:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON [●],
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR ANY OTHER APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
ACT OR AN AVAILABLE EXEMPTION FROM REGISTRATION THEREUNDER.”
In any member state of the European Economic Area (the “EEA”) that has implemented the EU Prospectus
Directive (each, a “Relevant Member State”), these Rights Offering Procedures (and any offer of Rights
Offering Securities) are only addressed to and only directed at qualified investors in that Relevant Member
State within the meaning of the EU Prospectus Directive. These Rights Offering Procedures have been
prepared on the basis that all offers of Rights Offering Securities within the EEA will be made pursuant to an
exemption under the EU Prospectus Directive from the requirement to publish a prospectus for offer of
securities. Accordingly, any person making or intending to make any subscription of Rights Offering Securities
within any EEA member state should only do so in circumstances in which no obligation arises to publish a
prospectus or a supplement to a prospectus under the EU Prospectus Directive for such offer. Neither
McDermott International, Inc. or any of its affiliates, nor any person acting on their behalf, has authorized,
nor do they authorize, the making of any offer of Rights Offering Securities through any financial intermediary,
other than as may be contemplated herein. The expression “EU Prospectus Directive” means Directive
2003/71/EC (and amendments thereto, including the 2010 PD Amending Directive, to the extent implemented
in the Relevant Member State), and includes any relevant implementing measure in each Relevant Member
State, and the expression “2010 PD Amending Directive” means Directive 2010/73/EU.
In relation to each Relevant Member State, no offer of the Rights Offering Securities or the Subscription Rights
may be made to the public at any time other than pursuant to an exemption under the EU Prospectus Directive.
In the United Kingdom, any offer or invitation contained in these Rights Offering Procedures is directed only
at persons who are investment professionals within the meaning of Article 19(5) of the Financial Services and
Markets Act 2000 (Financial Promotion) Order 2005 (the “FPO”) or high net worth companies, unincorporated
associations or other bodies within the categories described in Article 49(2)9a) to (d) of the FPO (together,
“Relevant Persons”).
The Rights Offering is being conducted in good faith and in compliance with the Bankruptcy Code. In
accordance with Section 1125(e) of the Bankruptcy Code, a debtor or any of its agents that participate, in good
faith and in compliance with the applicable provisions of the Bankruptcy Code, in the offer, issuance, sale, or
purchase of a security offered or sold under the plan of the debtor, of an affiliate participating in a joint plan
with the debtor, or of a newly organized successor to the debtor under the plan, is not liable, on account of such
participation, for violation of any applicable law, rule, or regulation governing the offer, issuance, sale, or

                                                       -ii-
       Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 57 of 72


purchase of securities.


The record date for the Rights Offering is January 17, 2020 (the “Rights Offering Record Date”).
Please consult the Plan, the Disclosure Statement, the Subscription Agreement, the and the Rights Offering
Procedures for additional information with respect to this Subscription Form. Any terms capitalized but not
defined herein shall have the meaning as set forth in the Plan or Rights Offering Procedures, as applicable.
Questions may also be directed to the Subscription Agent via email to: McDermottBallots@primeclerk.com
(please reference “McDermott Rights Offering” in the subject line) or at the following telephone numbers:
(877) 426-7705 (Toll Free) or (917) 994-8380 (International).




                                                    -iii-
      Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 58 of 72



Item 1. Amount of Claims.

       I certify that I am a holder of Allowed Senior Notes Claims (as defined in the Plan) in Class
9 under the Plan in the following amount(s) as of the Record Date (insert amount(s) on the lines
below) or that I am the authorized signatory of that holder.

Insert amount of Class 9 Allowed Senior Notes Claims held at the Record Date

                            1 __________________________________________

                         If you own:                              The amount of your Class 9 Allowed Senior
                                                                              Notes Claim is:

  Class 9                                                         $[●] per $1,000 aggregate principal amount


 Questions may also be directed to the Subscription Agent via email to: McDermottBallots@primeclerk.com (please
 reference “McDermott Rights Offering” in the subject line).

Item 2. Rights.

      2a. Calculation of Maximum Number of Rights Offering Securities. The maximum
number of shares of New Common Stock for which you may subscribe is calculated as follows:


                    __________________________         X    [●]    =    _______________________________
          2(a)      (Insert Amount from Item 1a                         2(a) (Maximum number of shares of
                    above)                                              New Common Stock) (Round down
                                                                        to nearest whole share)

        Each Eligible Holder is entitled to subscribe for [●] shares of New Common Stock per $[●]
amount of Class 9 Allowed Senior Notes Claims (the “Maximum Participation Amount”), subject
to the individual limits included in the calculations in Item 2.

         To subscribe, fill out Items 1, 2a, 2b and 2c, read Item 3, and read and complete Item 4
below.

       2b. Purchase Payment Amount. By filling in the following blanks, you are indicating that
the undersigned Eligible Holder is interested in purchasing the number of shares of New Common
Stock specified below (specify number of shares of New Common Stock, which is not greater than
the Maximum Participation Amount calculated in Item 2a above), on the terms and subject to the
conditions set forth in the Subscription Agreement and the Rights Offering Procedures.




                                                     -1-
         Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 59 of 72




     __________________________             X       [●]1     =   $_______________________________
     (Indicate number of shares of New                                 Purchase Payment Amount
     Common Stock you elect to
     purchase) (minimum
     denomination of $1,000 and
     integral multiples of $1,000 in
     excess thereof)


       If all or any portion of your Senior Notes Claim is determined not to be an Allowed Senior
Notes Claim, your Maximum Participation Amount will reduced, in accordance with the terms of
the Plan, the Rights Offering Procedures and the Subscription Agreement, and to the extent the
amount of Rights Offering Securities which you subscribed and paid for exceeds your reduced
Maximum Participation Amount, the amount of Rights Offering Securities which you subscribed
and paid for will be reduced to the reduced Maximum Participation Amount.




1
    Amount equals the “Purchase Price” per share.

                                                       -2-
      Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 60 of 72



2c. Eligible Holder Certification. The undersigned certifies that:

IN ORDER TO PARTICIPATE IN THE RIGHTS OFFERINGS, YOU MUST COMPLETE THIS
QUESTIONNAIRE. ANY PERSON THAT IS NOT AN ELIGIBLE HOLDER IS NOT
ELIGIBLE TO PARTICIPATE IN THE RIGHTS OFFERINGS.

(1) The Person submitting this Subscription Form is in the United States and is a “U.S. Person”
    (as defined on Exhibit A).

     _____YES     _____NO

(2) The person submitting this Subscription Form outside the United States and (a) is both (i) a
     “Qualified Investor” (as defined on Exhibit A) and (ii) a “Relevant Person” (as defined on
     Exhibit A) that is (b) not a “U.S. Person” (defined on Exhibit A).

     _____YES     _____NO


Item 3. Payment and Delivery Instructions


      Payment of the Purchase Payment Amount calculated pursuant to Item 2b above shall be
 made by wire transfer ONLY in accordance with the following instructions:


          Account Name :               [●]
          Bank Account No.:            [●]
          ABA/Routing No.:             [●]
          Bank Name:                   [●]
          Bank Address:                [●]
          Reference:                   [Insert claimant name in memo field]


        Please deliver your completed Subscription Form (with accompanying IRS Form W-9 or
 appropriate IRS Form W-8, as applicable) and your properly executed Subscription Agreement
 with respect to Senior Notes Claims and to the Subscription Agent so that it is received by the
 Subscription Expiration Deadline at:

                            McDermott Rights Offering Processing
                                    c/o Prime Clerk, LLC
                                 830 Third Avenue, 3rd Floor
                                   New York, NY 10022
                           Email: McDermottBallots@primeclerk.com


PLEASE NOTE: NO SUBSCRIPTION WILL BE VALID UNLESS THIS SUBSCRIPTION
FORM AND THE SIGNED SUBSCRIPTION AGREEMENT ALONG WITH THE

                                               -3-
    Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 61 of 72



APPROPRIATE FUNDS ARE VALIDLY SUBMITTED TO THE SUBSCRIPTION
AGENT BY THE SUBSCRIPTION EXPIRATION DEADLINE.



PLEASE NOTE: NO SUBSCRIPTION WILL BE VALID UNLESS THIS SUBSCRIPTION
FORM AND THE SIGNED SUBSCRIPTION AGREEMENT IS VALIDLY SUBMITTED
TO THE SUBSCRIPTION AGENT BY THE SUBSCRIPTION EXPIRATION
DEADLINE.




                                    -4-
      Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 62 of 72



Item 4. Certification.

         I certify that (i) as of the Record Date, the undersigned was the holder of the Allowed
Senior Notes Claims set forth in Item 1 above at the Record Date, (ii) I have received a copy of
the Plan, the Disclosure Statement, the Subscription Agreement and the Rights Offering
Procedures, and (iii) I understand that the exercise of my rights under the Rights Offering is subject
to all the terms and conditions set forth in the Plan, the Subscription Agreement, and the Rights
Offering Procedures.

       I acknowledge that, by executing the Subscription Agreement and this Subscription
Form, the undersigned Eligible Holder has elected to subscribe for the number of Rights
Offering Securities designated under Item 2b above and will be bound to pay for the Rights
Offering Securities it has subscribed for and that it may be liable to the Debtors to the extent
of any nonpayment.

Date: _______________________________________________________

Name of Eligible Holder: _______________________________________

U.S. Federal Tax EIN/SSN (optional): _____________________________

If Non-U.S. person, check here and attach appropriate IRS Form W- 8 ☐
If U.S. person, check here and attach IRS Form W-9 ☐

                                       Signature: _________________________________
                                       Name of Signatory: __________________________
                                       Title: _____________________________________
                                       Address: __________________________________
                                       Telephone Number: _________________________
                                       Fax: ______________________________________
                                       Email: ____________________________________




                                                 -5-
     Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 63 of 72



PLEASE COMPLETE THE THREE SECTIONS BELOW IF RIGHTS OFFERING
SECURITIES ARE TO BE ISSUED TO THE ELIGIBLE HOLDER.


A. Please indicate on the lines provided below the Registration Name of the Eligible Holder
in whose name the Rights Offering Securities should be issued, in the event the Rights
Offering Securities are not DTC eligible:

Registration Line 1: _______________________________

Registration Line 2: _______________________________

(if needed)
Address 1: ______________________________________

Address 2: ______________________________________

Address 3: ______________________________________

Address 4: ______________________________________

Telephone: ______________________________________

Email: _________________________________________


B. DTC Participant for the deposit of Rights Offering Securities, in the event the Rights
Offering Securities are DTC eligible:

DTC Participant name: ____________________________

DTC Participant number: __________________________

Information regarding your contact

at the DTC Participant:

Contact Name: ___________________________________

Contact Telephone: _______________________________

Contact Email: ___________________________________




                                            -6-
    Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 64 of 72



C. Wire information in the event a refund is needed:
Account Name: __________________________________

Bank Account No.: _______________________________

ABA/Routing No.: _______________________________

Bank Name: _____________________________________

Bank Address: ___________________________________

Reference: ______________________________________


PLEASE RETURN THIS SUBSCRIPTION FORM (WITH ACCOMPANYING IRS
FORM W-9 OR APPROPRIATE IRS FORM W-8, AS APPLICABLE) AND THE
SUBSCRIPTION AGREEMENT WITH RESPECT TO SUCH CLAIMS DIRECTLY TO
THE SUBSCRIPTION AGENT.




                                        -7-
      Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 65 of 72




                                                                                     EXHIBIT A

“EEA” means the European Economic Area.

“Eligible Holder” means a holder of an Applicable Claim that is:

       (1)    in the United States and is a “US” Person (as defined by Rule 902 of Regulation S
              promulgated under the Securities Act; or

       (2)    outside the United States and is both a “Qualified Investor” (defined below) and a
              “Relevant Person” (each, as defined below) that is not a “U.S. Person” (as defined
              by Rule 902 of Regulation S promulgated under the Securities Act).

“EU Prospectus Directive” means Directive 2003/71/EC (and amendments thereto, including the
2010 PD Amending Directive, to the extent implemented in the Relevant Member State), and
includes any relevant implementing measure in each Relevant Member State and the expression
“2010 PD Amending Directive” means Directive 2010/73/EU.

“Qualified Investor” means:

       (1)    a person in a member state of the EEA that is a “Qualified Investor” in that Relevant
              Member State within the meaning of the EU Prospectus Directive; or

       (2)    a person not in a member state of the EEA, that is lawfully entitled to subscribe and
              purchase the Rights Offering Securities under all applicable securities laws and
              regulations (whether pursuant to an applicable exemption or otherwise), without
              the need for any registration, the filing or publication of any prospectus or other
              action by the issuer.

“Relevant Member State” means any member state of the EEA that has implemented the EU
Prospectus Directive

“Relevant person” means:

       (1)    persons outside the United Kingdom; or

       (2)    persons who are investment professionals within the meaning of Article 19(5) of
              the Financial Services and Markets Act 2000 (Financial Promotion) Order 2005
              (the “FPO”); or

       (3)    high net worth companies, unincorporated associations or other bodies within the
              categories described in Article 49(2)(a) to (d) of the FPO.

“U.S. Person” means:

       (1)    Any natural person resident in the United States;
Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 66 of 72



 (2)   Any partnership or corporation organized or incorporated under the laws of the
       United States;

 (3)   Any estate of which any executor or administrator is a U.S. person;

 (4)   Any trust of which any trustee is a U.S. person;

 (5)   Any agency or branch of a foreign entity located in the United States;

 (6)   Any non-discretionary account or similar account (other than an estate or trust) held
       by a dealer or other fiduciary for the benefit or account of a U.S. person;

 (7)   Any discretionary account or similar account (other than an estate or trust) held by
       a dealer or other fiduciary organized, incorporated, or (if an individual) resident in
       the United States; and

 (8)   Any partnership or corporation if:

       (a)    Organized or incorporated under the laws of any foreign jurisdiction; and

       (b)    Formed by a U.S. person principally for the purpose of investing in
              securities not registered under the Act, unless it is organized or
              incorporated, and owned, by accredited investors (as defined above) who
              are not natural persons, estates or trusts.
Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 67 of 72



                            EXHIBIT 5

                           Auction Notice
         Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 68 of 72



                         IN THE UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                    )
    In re:                                                          )   Chapter 11
                                                                    )
    MCDERMOTT INTERNATIONAL, INC., et al.,1                         )   Case No. 20-30336 (DRJ)
                                                                    )
                             Debtors.                               )   (Joint Administration Requested)
                                                                    )
                                                                    )   Re: Docket No. __

                               NOTICE OF AUCTION FOR THE
                        SALE OF THE LUMMUS ASSETS AND INTERESTS

        PLEASE TAKE NOTICE that certain of the debtors and debtors in possession in the
above-captioned chapter 11 cases (collectively, the “Debtors”) are soliciting offers for the purchase
of the right, title, and interest of the Debtors in and to equity interests (or reorganized equity
interests, as applicable) of the Lummus Debtors 2 (as applicable, the “Lummus Assets and
Interests”) and assumption of certain liabilities of the Debtors consistent with the proposed bidding
procedures (the “Bidding Procedures”) and proposed order approving the Bidding Procedures
(the “Bidding Procedures Order”),3 both of which were filed by the Debtors with the United States
Bankruptcy Court for the Southern District of Texas (the “Court”) on Wednesday, January 22,
2020 [Docket Nos. 25, 26]. All interested bidders should carefully read the proposed Bidding
Procedures and proposed Bidding Procedures Order and, once entered, the Bidding
Procedures and Bidding Procedures Order. To the extent that there are any inconsistencies
between this notice and the Bidding Procedures or the Bidding Procedures Order, the Bidding
Procedures or the Bidding Procedures Order, as applicable, shall govern in all respects.

             PLEASE TAKE FURTHER NOTICE that the Debtors will seek entry of of the proposed

1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      proposed claims and noticing agent at https://cases.primeclerk.com/McDermott. The location of Debtor
      McDermott International, Inc.’s principal place of business and the Debtors’ service address in these chapter 11
      cases is 757 North Eldridge Parkway, Houston, Texas 77079.

2
      The “Lummus Debtors” are Lummus Technology LLC; McDermott Technology (2), B.V.; McDermott
      Technology (3), B.V.; OOO Lummus Technology; CB&I Lummus Engineering & Technology China Co. Ltd.;
      Lummus Technology Heat Transfer B.V. (Netherlands); Lummus Technology Heat Transfer B.V. (India);
      Lummus Novolen Technology GmbH; Novolen Technology Holdings C.V.; Lummus Technology B.V.; Lummus
      Gasification Technology Licensing LLC; Lummus Engineered Products, LLC; Lummus Technology
      International LLC; Lummus Technology Services LLC; Chemical Research and Licensing, LLC; Lummus
      Technology Ventures LLC; Catalytic Distillation Technologies; Lummus Technology Overseas LLC; Chevron
      Lummus Global LLC; and CLG Technical Services, LLC.

3
      Capitalized terms used but not otherwise defined herein shall have the meanings given to them in the proposed
      Bidding Procedures Order (as defined herein), the proposed Bidding Procedures, or the proposed Sale Order, as
      applicable.
      Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 69 of 72



Bidding Procedures Order and proposed Bidding Procedures at a hearing which is presently
scheduled to commence on [●] (prevailing Central Time), or as soon thereafter as counsel may
be heard, before the Honorable David R. Jones in the United States Courthouse, 515 Rusk Street,
Houston, Texas 77002 (the “Second Day Hearing”).

        PLEASE TAKE FURTHER NOTICE that objections, if any, to the proposed Bidding
Procedures or the proposed Bidding Procedures Order must: (a) be in writing; (b) conform to the
applicable provisions of the Bankruptcy Rules and the Local Rules; (c) state with particularity the
legal and factual basis for the objection and the specific grounds therefor; and (d) be filed with the
Court, so that it may be actually received by the following parties, prior to [●] (prevailing
Central Time) (the “Bidding Procedures Objection Deadline”), as provided for in the Order (I)
Scheduling a Combined Disclosure Statement Approval and Plan Confirmation hearing, (II)
Establishing Plan and Disclosure Statement Objection and Reply Deadlines and Related
Procedures, (III) Approving the Form and Manner of Notice of Commencement, (IV) Approving
the Rights Offering Procedures and Related Materials, (V) Waiving the Requirement that the U.S.
trustee Convene a Meeting of Creditors, (VI) Waiving the Requirement that the Debtors File
Schedules and Statements, (VII) Approving the Form and Manner of Notice of Bid Deadlines and
an Auction, and (VIII) Granting Related Relief (the “Scheduling Order”), approved by the Court
by entry of an order on [●] [Docket No. [●]].

Copies of the Scheduling Order, proposed Bidding Procedures Order, the proposed Bidding
Procedures, or other documents related thereto are available upon request to Prime Clerk
LLC by calling (877) 426-7705 (Toll Free) or (917) 994-8380 (International), emailing
McDermottInfo@primeclerk.com, or visiting the Debtors’ restructuring website at
(https://cases.primeclerk.com/McDermott).

        PLEASE TAKE FURTHER NOTICE that the Bid Deadline is [●] (prevailing Central
Time), and that any person or entity who wishes to participate in the Auction must comply with
the participation requirements, bid requirements, and other requirements set forth in the Bidding
Procedures.

       PLEASE TAKE FURTHER NOTICE that the Debtors intend to conduct the Auction, at
which time they will consider proposals submitted to the Debtors and their professionals, by and
pursuant to the Bidding Procedures as set forth in the Bidding Procedures Order, on [●] (prevailing
Eastern Time) at Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York 10022.

        PLEASE TAKE FURTHER NOTICE that the Debtors expect to announce the results of
the Auction and the selection of the Successful Bidder and seek Court approval to enter into
the Definitive Purchase Agreement at the Combined Hearing, which is presently scheduled to
commence on [●] (prevailing Central Time), or as soon thereafter as counsel may be heard,
before the Honorable David R. Jones in the United States Courthouse, 515 Rusk Street, Houston,
Texas 77002.




                                                  2
      Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 70 of 72



        PLEASE TAKE FURTHER NOTICE that, except as otherwise set forth in the Bidding
Procedures Order with respect to objections to the proposed Cure Amounts or the assumption or
assumption and assignment of Lummus Executory Contracts and Expired Leases, objections, if
any, to a proposed Sale must: (a) be in writing; (b) conform to the applicable provisions of the
Bankruptcy Rules and the Local Rules; (c) state with particularity the legal and factual basis for
the objection and the specific grounds therefor; and (d) be filed with the Court, so that it may be
actually received by the following parties, prior to [●] (prevailing Central Time) (the “Sale
Objection Deadline”); provided that if the Auction occurs after [●], the Sale Objection Deadline
shall be automatically extended through 4:00 p.m. (prevailing Central Time) on the date that is
three (3) days following the Auction.

               Counsel to the Debtors                                 Co-Counsel to the Debtors
                 Kirkland & Ellis LLP                                  Jackson Walker L.L.P.
                601 Lexington Avenue                                   1401 McKinney Street
             New York, New York 10022                                  Houston, Texas 77010
           Attn.: Joshua A. Sussberg, P.C.                         Attn: Matthew D. Cavenaugh
   (joshua.sussberg@kirkland.com), Christopher T.
                                                                      (mcavenaugh@jw.com)
    Greco, P.C. (christopher.greco@kirkland.com),
  Anthony R. Grossi (anthony.grossi@kirkland.com),
     and John R. Luze (john.luze@kirkland.com)

                                                                     Counsel to Consenting Term
             The United States Trustee
                                                                   and Superpriority Term Lenders
          Office of the United States Trustee                         Davis Polk & Wardwell LLP
           for the Southern District of Texas                            450 Lexington Avenue
              515 Rusk Street, Suite 3516                             New York, New York 10017
                 Houston, Texas 77002                                   Attn: Damian S. Schaible
   Attn.: Hector Duran (hector.duran.jr@usdoj.gov)           (damian.schaible@davispolk.com) and Natasha
                                                               Tsiouris (Natasha.tsiouris@davispolk.com)

      Counsel to Consenting 2021 LC Lenders                  Counsel to the Proposed DIP LC Agent, the
                                                            Proposed DIP Collateral Agent, the Revolving
                                                           Administrative Agent and the Revolving and LC
                                                                        Administrative Agent
               Latham & Watkins LLP                                         Linklaters LLP
                  855 Third Avenue                                   1345 Avenue of the Americas
          New York, New York 10022-4834                              New York, New York 10105
   Attn: Melissa Alwang (melissa.alwang@lw.com)                        Attn: Margot Schonholtz
                                                           (margot.schonholtz@linklaters.com) and Penelope
                                                               Jensen (Penelope.jensen@linklaters.com)
     Co-Counsel to the Ad Hoc Group of Senior                Co-Counsel to the Ad Hoc Group of Senior
                    Noteholders                                             Noteholders
    Paul, Weiss, Rifkind, Wharton & Garrison LLP                           Brown Rudnick LLP
         1285 6th Ave, New York, NY 10019                        7 Times Square, New York, NY 10036
             Attn: Andrew N. Rosenberg                    Attn: Robert J. Stark (rstark@brownrudnick.com) and
 (arosenberg@paulweiss.com) and Alice Belisle Eaton                        Bennett S. Silverberg
              (aeaton@paulweiss.com)                               (bsilverberg@brownrudnick.com)




                                                      3
      Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 71 of 72



              Consequences of Failing to Timely File and Serve an Objection:

       Any party or entity who fails to timely file and serve an objection to the proposed
Bidding Procedures or proposed Bidding Procedures Order on or before the Bidding
Procedures Objection Deadline in accordance with the Scheduling Order shall be forever
barred from asserting any objection to the Bidding Procedures or Bidding Procedures
Order.

       Any party or entity who fails to timely file and serve an objection to the Sale on or
before the Sale Objection Deadline in accordance with the Bidding Procedures Order shall
be forever barred from asserting any objection to the Sale, including with respect to the
transfer of the Lummus Assets and Interests free and clear of liens, claims, encumbrances,
and other interests effected thereunder.

                             No Successor or Transferee Liability

The proposed Sale Order provides that, upon the Closing, no member of the Buyer Group
shall, or shall be deemed to, (i) be the successor of or successor employer to any of the Sellers,
including without limitation, with respect to any collective bargaining agreement, works
council agreement, or other labor Contract, any Benefit Plans, or any Multiemployer Plans,
and the Buyer and/or its affiliates (including the Target Entities), as applicable, shall instead
be, and be deemed to be, a new employer, including with respect to, among other things, any
and all federal or state unemployment laws, including any unemployment compensation or
tax laws, or any other similar federal or state laws (provided that the Buyer shall pay any
employee-related liabilities to the extent included in the Assumed Liabilities); (ii) have any
common law successorship liability in relation to any Benefit Plan or Multiemployer Plan,
including with respect to withdrawal liability or contribution obligations; (iii) have, de facto,
or otherwise, merged or consolidated with or into Sellers; (iv) be a mere continuation or
substantial continuation of Sellers or the enterprise(s) of Sellers; or (v) be liable for any acts
or omissions of Sellers in connection with any collective bargaining agreement, works council
agreement, or other labor Contract, the conduct of the Business, or the operation, funding
or administration of the Benefit Plans or Multiemployer Plans or arising under or related to
the Purchased Assets other than as expressly set forth in the Stalking Horse SAPA and the
Transaction Documents. Without limiting the generality of the foregoing, and except as
otherwise provided in the Stalking Horse SAPA, the parties intend and the Court hereby
finds that the Buyer Group shall not be liable for any encumbrance or Liability (other than
Assumed Liabilities and Permitted Liens) against any Seller, or any of its predecessors or
affiliates, and the Buyer Group shall have no successor or vicarious liability of any kind or
character whether known or unknown as of the Closing Date, whether now existing or
hereafter arising, or whether fixed or contingent, with respect to the Business, any collective
bargaining agreement, works council agreement, or other labor Contract, the operation,
funding, or administration of the Benefit Plans or Multiemployer Plans, the Purchased
Assets or any Liabilities of any Seller arising or attributable to periods prior to the Closing
Date. The Buyer would not have acquired the Purchased Assets but for the foregoing
protections against potential claims based upon “successor liability,” de facto merger, or
theories of similar effect.



                                                4
      Case 20-30336 Document 27-1 Filed in TXSB on 01/22/20 Page 72 of 72



       PLEASE TAKE FURTHER NOTICE that the Debtors reserve the right, in their
reasonable business judgment and subject to the exercise of their fiduciary duties, to modify
the proposed Bidding Procedures, proposed Bidding Procedures Order, and/or to terminate
discussions with any Potential Bidders at any time.

         PLEASE TAKE FURTHER NOTICE that copies of the Scheduling Order, Bidding
Procedures Motion, proposed Bidding Procedures, and proposed Bidding Procedures Order, as
well as all related exhibits, are available free of charge upon request to Prime Clerk LLC (the
notice and claims agent retained in these chapter 11 cases) (a) by calling (877) 426-7705 (Toll
Free) or (917) 994-8380 (International); (b) emailing McDermottInfo@primeclerk.com; (c) by
visiting     the     website      maintained      in     these    chapter     11     cases   at
(https://cases.primeclerk.com/McDermott); or (d) for a fee via PACER by visiting
(http://www.txs.uscourts.gov).

 Houston, Texas
 January [●], 2020

 /s/
 JACKSON WALKER L.L.P.                            KIRKLAND & ELLIS LLP
 Matthew D. Cavenaugh (TX Bar No. 24062656)       KIRKLAND & ELLIS INTERNATIONAL LLP
 Jennifer F. Wertz (TX Bar No. 24072822)          Joshua A. Sussberg, P.C. (pro hac vice pending)
 Kristhy M. Peguero (TX Bar No. 24102776)         Christopher T. Greco, P.C. (pro hac vice pending)
 Veronica A. Polnick (TX Bar No. 24079148)        Anthony R. Grossi (pro hac vice pending)
 1401 McKinney Street, Suite 1900                 601 Lexington Avenue
 Houston, Texas 77010                             New York, New York 10022
 Telephone:      (713) 752-4200                   Telephone:      (212) 446-4800
 Facsimile:      (713) 752-4221                   Facsimile:      (212) 446-4900
 Email:          mcavenaugh@jw.com                Email:       joshua.sussberg@kirkland.com
                 jwertz@jw.com                                 christopher.greco@kirkland.com
                 kpeguero@jw.com                               anthony.grossi@kirkland.com
                 vpolnick@jw.com
                                                  -and-
 Proposed Co-Counsel to the Debtors
 and Debtors in Possession                        James H.M. Sprayregen, P.C.
                                                  John R. Luze (pro hac vice pending)
                                                  300 North LaSalle Street
                                                  Chicago, Illinois 60654
                                                  Telephone: (312) 862-2000
                                                  Facsimile: (312) 862-2200
                                                  Email:        james.sprayregen@kirkland.com
                                                                john.luze@kirkland.com

                                                  Proposed Co-Counsel to the Debtors
                                                  and Debtors in Possession




                                              5
